Exhibit 10.1

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

COLLABORATION AGREEMENT

THIS COLLABORATION AGREEMENT (the “Agreement”) is entered into as of
June 23, 2011 (the “Effective Date”), by and between NOVUS INTERNATIONAL, INC.,
a Delaware corporation (“Novus”), with its principal place of business at 20
Research Park Drive, St. Charles, Missouri 63304, and VERENIUM CORPORATION, a
Delaware corporation (“Verenium”), with its principal place of business at 4955
Directors Place, San Diego, California 92121. Verenium and Novus are referred to
herein collectively as the “Parties,” and each is referred to herein as a
“Party.”

WHEREAS, Novus engages in the research, development manufacture, and sale of
animal health and nutrition products for poultry, pork, beef, dairy,
aquaculture, and companion animal industries on a worldwide basis;

WHEREAS, Verenium is an industrial biotechnology company with proprietary
technology that it uses to develop and commercialize high performance enzymes
for use in a broad array of industrial processes; and

WHEREAS, Novus and Verenium wish to enter into a collaborative relationship to
develop, manufacture and commercialize certain enzyme products on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth, the receipt and sufficiency of which the Parties hereby
acknowledge, the Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

1.1 “Accounting Standards” shall mean generally accepted accounting principles
in the United States (U.S. GAAP), or internationally, as appropriate,
consistently applied and shall mean the international financial reporting
standards (“IFRS”) at such time as IFRS becomes the generally accepted
accounting standard and applicable laws require that a Party use IFRS.

1.2 “Affiliate” means any entity that directly or indirectly controls or is
controlled by or is under common control with any other entity. For the purpose
of this definition and the definition of Subsidiary below, “control” means
ownership, directly or through one or more Affiliates, of greater than 50% (or
such lesser percentage which is the maximum allowed to be owned by a foreign
entity in a particular jurisdiction) of the shares of stock or other equity
interests entitled to vote for the election of directors, status as a general
partner in any partnership, or any other arrangement whereby an entity controls
or has the right to control the board of directors or equivalent governing body
of a corporation or other entity.

 

1



--------------------------------------------------------------------------------

1.3 “Animal Feed Enzyme” means […***…] Enzymes consisting of […***…] selected
from among the Candidate Enzymes under Section 2.1.

1.4 “Annual Commercialization Budget” shall have the meaning set forth in
Section 2.4(b).

1.5 “Annual Development Budget” shall have the meaning set forth in
Section 2.2(a).

1.6 “Audited Party” shall have the meaning set forth in Section 4.7(a).

1.7 “[…***…]” shall have the meaning set forth in Section 5.2(b).

1.8 “Candidate Enzymes” means Enzymes proposed for potential selection through
the Candidate Selection Process, which shall include at least […***…].

1.9 “Candidate Selection Process” means the process for selection of Animal Feed
Enzymes under Section 2.1.

1.10 “Change of Control” with respect to a Party means (a) a merger, tender
offer, share exchange, reorganization, consolidation or other transaction
between such Party and a Third Party, in which the direct or indirect beneficial
owners of the voting securities of such Party immediately prior to such
transaction would hold 50% or less of the voting securities or other voting
interests of the surviving or resulting entity immediately after such
transaction (in either case, whether directly or indirectly through any parent
entity), or (b) any sale or other disposition of all or substantially all of the
assets of such Party to a Third Party, other than such a sale or other
disposition of all or substantially all of such assets of such Party to an
entity of which more than 50% of the voting securities or other voting interests
of such entity are beneficially owned after such sale or disposition by
shareholders of such Party (in either case, whether directly or indirectly
through any parent entity).

1.11 “Claim” shall have the meaning set forth in Section 10.3.

1.12 “COGS” means, with respect to Animal Feed Enzymes and Products, the
aggregate of internal and external costs of a Party or its Affiliate to
manufacture, formulate and supply such Animal Feed Enzymes and Products,
calculated as follows: (a) to the extent that a Party or its Affiliate performs
all or any part of the manufacturing, formulating, supplying or distributing of
such Animal Feed Enzymes or Products, the direct material costs (only for Animal
Feed Enzymes but not for any enzyme or product in a Product that is not an
Animal Feed Enzyme), direct labor costs, storage, packaging and shipping for,
plus manufacturing overhead (which may include facilities’ start-up costs, the
costs of audits, insurance, and manufacturing administrative and facilities
costs, including allocable depreciation and repairs and maintenance of existing
capital assets and new capital assets that were approved by the Management
Team), reasonably allocable to, such manufacturing, formulating or supplying of
such Animal Feed Enzymes or Products (which may include unsuccessful or low
yielding production runs, production runs for inventory build-up, and excess or
idle capacity), all determined in

 

   2.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

accordance with the Accounting Standards; and (b) to the extent that
manufacturing, formulating or supplying of such Animal Feed Enzymes or Products
is performed by a Third Party, the out-of-pocket expenses paid by a Party or its
Affiliate for such manufacturing (only for Animal Feed Enzymes but not for any
enzyme or product in a Product that is not an Animal Feed Enzyme), formulating
or supplying activities (including, to the extent included in the fees charged
by such Third Party, direct raw materials and rent for fermentors (only for
Animal Feed Enzymes but not for any enzyme or product in a Product that is not
an Animal Feed Enzyme), repairs and maintenance of capital assets, costs for
unsuccessful or low yielding production runs, production runs for inventory
build-up, and excess capacity due to inaccurate forecasting by customers), and
the reasonably allocated direct labor costs incurred by a Party or its Affiliate
in managing and overseeing the Third Party relationship, determined in
accordance with the Accounting Standards. COGS shall also include royalties,
license or other fees paid by a Party or its Affiliate to Third Parties to
license Patent Rights or other intellectual property rights specifically for the
manufacture and supply of such Animal Feed Enzymes (to the extent not already
included in the out-of-pocket expenses under clause (b) above); provided, that
any such amounts that are included in COGS will not be included in any other
category of Development Costs or Shared Expenses so as not to double count such
amounts. For clarification, COGS excludes any capital investment to build or
construct a manufacturing facility.

1.13 “Commercialization Plan” shall have the meaning set forth in
Section 2.4(b).

1.14 “Confidential Information” means any information and materials furnished or
made available by one Party to the other Party pursuant to or as contemplated by
this Agreement or the NDA, whether orally or in written, electronic or other
form. Confidential Information shall include the terms of this Agreement, and
any scientific or technical information, Know-How, Inventions, technical data or
specifications, testing methods, business or financial information, research and
development activities and results, product and marketing plans, and customer
and supplier information of the disclosing Party, including any such information
that become known to the other Party during visits to the facilities of the
disclosing Party. For clarification, all Novus Technology shall be the
Confidential Information of Novus, and all Verenium Technology shall be the
Confidential Information of Verenium.

1.15 “Credit Amount” shall have the meaning set forth in Section 4.3(c).

1.16 “Development Costs” means, with respect to Animal Feed Enzymes and
Products, the following costs incurred after the Effective Date directly in
connection with development (including expression, formulation, quality, animal
trials, regulatory and bioprocess development, as well as additional evolution
of existing Enzymes), and filing for and obtaining regulatory approval of such
Animal Feed Enzymes and Products in accordance with this Agreement and the
Development Plan: (a) all out-of-pocket expenses paid by either Party or its
Affiliates to Third Parties (including any filing or registration fees paid to a
Regulatory Authority or other governmental authority and costs of legal analysis
including but not limited to landscape analyses and freedom to operate opinions
as agreed by the Management Team), which shall be without markup, (b) COGS for
development, scale-up activities and production runs of Animal Feed Enzymes and
Products, which shall be without markup, (c) COGS for supply of Animal Feed
Enzymes and Products for product registrations and regulatory activities, which
shall be without

 

3



--------------------------------------------------------------------------------

markup, and (d) all direct and reasonable internal costs incurred by either
Party or its Affiliates (determined using the applicable FTE rate as set forth
in the Development Plan), all as determined from the books and records of the
Parties in accordance with the Accounting Standards. For clarification,
Development Costs may include costs set forth in this Section 1.15 incurred with
respect to a Product after first commercial sale of such Product, such as costs
for strain improvement and fermentation optimization.

1.17 “Development Exclusivity Field” shall have the meaning set forth in
Section 2.2(g).

1.18 “Development Exclusivity Period” shall have the meaning set forth in
Section 2.2(g).

1.19 “Development Plan” shall have the meaning set forth in Section 2.2(a).

1.20 “Disclosing Party” means that Party that discloses or makes available
Confidential Information to the other Party.

1.21 “Enzyme” means any of the following types of enzymes discovered or
developed by Verenium, which enzymes are expressed or produced through a
microbial fermentation process, and nucleic acids encoding such enzymes:
[…***…].

1.22 “Enzyme Information” shall have the meaning set forth in Section 2.1.

1.23 “Excluded Enzyme” means any of […***…].

1.24 “Field” means (a) any health and nutrition application associated with
monogastric animals, ruminants, aquaculture, equine and/or companion animals,
(b) […***…], and (c) animal health and nutrition applications related to the
enzyme treatment of […***…].

1.25 “FTE” shall mean the equivalent of one full year of work on a full time
basis by a scientist, employee or independent contractor of the applicable Party
possessing skills and experience necessary to carry out the activities by a
Party contemplated by this Agreement, determined in accordance with the such
Party’s normal policies and procedures.

1.26 “Indemnitee” shall have the meaning set forth in Section 8.3.

1.27 “Indemnitor” shall have the meaning set forth in Section 8.3.

1.28 “Inventions” shall have the meaning set forth in Section 5.2(a).

 

   4.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

1.29 “Joint Brand” means any new brand adopted by the Management Team pursuant
to Section 2.4(d) and specific to an Animal Feed Enzyme or Product, which does
not include any existing or future name or brand adopted or used by Novus or
Verenium with products or services other than an Animal Fees Enzyme or Product.

1.30 “Joint Brand License” shall have the meaning set forth in Section 3.1.

1.31 “Know-How” means any and all know-how, trade secrets, inventions, data,
processes, procedures, devices, methods, formulas, media, lines, reagents,
compounds, protocols and marketing and other information, including improvements
thereon, whether or not patentable.

1.32 “License” shall have the meaning set forth in Section 3.1.

1.33 “Losses” shall have the meaning set forth in Section 8.1.

1.34 “Major Market” means any of […***…].

1.35 “Management Team” means the group responsible for advice and oversight with
regard to activities of the Parties pursuant to this Agreement as established
pursuant to Section 2.5.

1.36 “Material Activity” shall have the meaning set forth in Section 5.4(b)(i).

1.37 “Materials” shall have the meaning set forth in Section 2.2(d).

1.38 “NDA” means the Non-Disclosure Agreement between the Parties, dated
February 17, 2011.

1.39 “Net Sales” shall mean the gross invoice price of Product sold by Novus or
any of its Affiliates, less the following deductions from such gross amounts
which are actually incurred and included in gross amounts invoiced:

(a) price reductions, credits and allowances actually granted in the sale of
such Product provided no financial or other in-kind contributions (or promise
thereof) are received by Novus or any of its Affiliates as compensation for such
adjustments; and

(b) sales, value added, or similar taxes measured by the invoiced amount, when
included in the invoice.

Net Sales shall not include sales between Novus and its Affiliates; provided,
however, that if Novus and/or any such Affiliate is the end-user of the Product,
then Net Sales shall include sales of the Product to Novus or such Affiliate,
and the sales price hereunder shall be deemed to be the greater of the price
actually charged to Novus or such Affiliate, or the sales price that would be
charged to a Third Party for a similar application, resale or use in an arms’
length transaction.

 

   5.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

1.40 “ […***…]” shall have the meaning set forth in Section 5.2(d).

1.41 “Novus Know-How” means all Know-How that is solely or jointly owned by or
licensed to Novus, with the right to license or sublicense, as of the Effective
Date or during the Term and that is necessary for the use, offer for sale, sale,
import or export of any Animal Feed Enzyme or Product in the Field. Novus
Know-How excludes Novus Patent Rights and Novus Manufacturing IP.

1.42 “Novus Manufacturing IP” means all Know-How and Patent Rights that are
solely or jointly owned by or licensed to Novus, with the right to license or
sublicense, as of the Effective Date or during the Term and that are necessary
for the manufacture of any Animal Feed Enzyme or Product in the Field.

1.43 “[…***…]” shall have the meaning set forth in Section 5.2(e).

1.44 “Novus Patent Rights” shall mean all Patent Rights that are solely or
jointly owned by or licensed to Novus, with the right to license or sublicense,
as of the Effective Date or during the Term and that are necessary for the use,
offer for sale, sale, import or export of any Animal Feed Enzyme or Product in
the Field. Novus Patent Rights excludes Novus Manufacturing IP.

1.45 “Novus Technology” shall mean the Novus Know-How and the Novus Patent
Rights.

1.46 “Patent Rights” means all patent applications and issued and subsisting
patents, including all provisionals, converted provisionals, requests for
continued examination, substitutions, divisionals, continuations,
continuations-in-part, reissues, reexaminations, extensions, supplementary
protection certificates, confirmations, registrations, revalidations, revisions,
and additions of or to any of the foregoing.

1.47 “Product” means any product or composition containing, incorporating or
comprised of any form of an Animal Feed Enzyme, including, without limitation,
any product that is a […***…].

1.48 “Profit/Loss” means, with respect to a Product, the amount equal to (a) Net
Sales of such Product less (b) the Shared Expenses for such Product. In the
event that a Product contains both one or more Animal Feed Enzymes and one or
more active ingredients other than the Animal Feed Enzyme(s) which other active
ingredient(s) add a significant contribution to Net Sales of such Product apart
from the Animal Feed Enzyme(s), the Parties shall in good faith negotiate the
calculation of Profit/Loss (including both the Net Sales and Shared Expenses)
with respect to such Product by determining the relative value to the end user
of the contribution of the Animal Feed Enzyme(s) in the Product, compared to the
relative value to the end user of the contribution of the other active
ingredient(s) in such product.

1.49 “Profit/Loss Statement” shall have the meaning set forth in Section 4.3(b).

 

   6.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

1.50 “Progress Report” shall have the meaning set forth in Section 2.2(c).

1.51 “Receiving Party” means the Party that receives or observes Confidential
Information of the other Party.

1.52 “Regulatory Authority” means any national, regional, state or local
regulatory agency, department, bureau, commission, council or other governmental
entity whose review and/or approval is necessary for the manufacture, packaging,
use, storage, import, export, distribution, promotion, marketing, offer for sale
and sale of a Product.

1.53 “Representatives” shall have the meaning set forth in Section 11.1.

1.54 “Requesting Party” shall have the meaning set forth in Section 4.7(a).

1.55 “Sales Targets” shall have the meaning set forth in Section 2.4(c).

1.56 “Shared Expenses” means, with respect to a Product, the sum of (a) the
Parties’ sales, marketing and administrative costs (which may include, without
limitation, costs of providing technical support and customer assays,
advertising, promotion (such as promotional material and goods, print
production/reprints, advertising agency fees, advertising space, direct mail,
trade show expenses and free samples), sales commissions and salaries),
regulatory expenses (to the extent not included in Development Costs) and costs
of legal analysis (but excluding litigation expenses), in each case to the
extent allocable to such Product as approved by the Management Team; (b) COGS
for such Product, including the Animal Feed Enzymes used in such Product;
(c) the cost of delivery of Animal Feed Enzymes used in such Product from the
supplier to Novus to the extent such cost is not otherwise included in COGS, and
(d) the cost of distribution of such Product, including inventory, handling,
packaging and shipping costs to the extent such cost is not paid for or
reimbursed by the customer, all as determined from the books and records of the
Parties in accordance with the Accounting Standards.

1.57 “Standstill Period” shall have the meaning set forth in Section 11.1.

1.58 “Subsidiary” means any entity that is controlled, directly or indirectly,
by a Party to this Agreement.

1.59 “Term” shall have the meaning set forth in Section 9.1.

1.60 “[…***…]” shall have the meaning set forth in Section 9.5(b).

1.61 “Territory” shall mean worldwide.

1.62 “Third Party” means any person or entity other than Novus and its
Affiliates or Verenium and its Affiliates.

1.63 “Third Party Claims” shall have the meaning set forth in Section 8.1.

 

   7.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

1.64 “Verenium Core Technology” means any and all technologies solely or jointly
owned by or licensed to Verenium […***…].

1.65 “[…***…]” shall have the meaning set forth in Section 5.2(b).

1.66 “Verenium Know-How” means all Know-How that is solely or jointly owned by
or licensed to Verenium, with the right to license or sublicense, as of the
Effective Date or during the Term and that is necessary for the use, offer for
sale, sale, import or export of any Animal Feed Enzyme or Product in the Field.
Verenium Know-How excludes Verenium Patent Rights, Verenium Manufacturing IP and
Verenium Core Technology.

1.67 “Verenium Manufacturing IP” means all Know-How and Patent Rights that are
solely or jointly owned by or licensed to Verenium, with the right to license or
sublicense, as of the Effective Date or during the Term and that are necessary
for the manufacture of any Animal Feed Enzyme or Product in the Field. Verenium
Manufacturing IP excludes Verenium Core Technology.

1.68 “[…***…]” shall have the meaning set forth in Section 5.2(c).

1.69 “Verenium Patent Rights” means all Patent Rights that are solely or jointly
owned by or licensed to Verenium, with the right to license or sublicense, as of
the Effective Date or during the Term and that are necessary for the use, offer
for sale, sale, import or export of any Animal Feed Enzyme or Product in the
Field, including the Patent Rights listed in a separate letter agreement.
Verenium Patent Rights exclude Verenium Manufacturing IP and Verenium Core
Technology.

1.70 “Verenium Technology” shall mean the Verenium Know-How and the Verenium
Patent Rights.

ARTICLE 2

COLLABORATION

2.1 Candidate Selection Process. The initial Development Plan agreed to by the
Parties as of the Effective Date shall identify the Candidate Enzymes and
available information about such Candidate Enzymes, and shall describe the
information about such Candidate Enzymes to be generated in the course of
activities performed pursuant to Section 2.2 to enable selection of Candidate
Enzymes as Animal Feed Enzymes (the “Enzyme Information”). Verenium shall
provide the Management Team with the Enzyme Information about each Candidate
Enzyme that is reasonably necessary for the Candidate Selection Process. Novus,
in consultation with the Management Team, shall diligently review and consider
the Enzyme

 

   8.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

Information in order for designation of a Candidate Enzyme as an Animal Feed
Enzyme to be made by mutual written agreement of the Parties within […***…]
after the date the Enzyme Information is submitted to the Management Team, which
may be extended up to an additional […***…] or as otherwise agreed to by the
Management Team. If the Parties have discussed the designation of a Candidate
Enzyme as an Animal Feed Enzyme pursuant to this Section 2.1 but have not
designated an Animal Feed Enzyme by mutual written agreement, a Party may
provide written notice to the other Party of the proposed designation of a
Candidate Enzyme as an Animal Feed Enzyme, and if the other Party does not
provide written notice to the proposing Party of such other Party’s agreement or
disagreement with such designation within […***…] after receipt of such notice
from the proposing Party, then the proposing Party shall have final
decision-making authority with respect to selection of such Candidate Enzyme as
an Animal Feed Enzyme. Upon written designation of a Candidate Enzyme as an
Animal Feed Enzyme in accordance with this Section 2.1, the License with respect
to such Animal Feed Enzyme shall automatically become effective. Any Candidate
Enzyme that is not designated as an Animal Feed Enzyme in accordance with this
Section 2.1 shall automatically cease to be a Candidate Enzyme and shall not be
considered an Animal Feed Enzyme, and Novus shall have no further rights
hereunder with respect to such Enzyme. In the event that, within the category of
[…***…], as applicable, no Candidate Enzyme is selected as an Animal Feed Enzyme
taking into account legal or scientific analysis, the Parties shall discuss in
good faith the possibility of identifying another Candidate Enzyme within such
category for evaluation.

2.2 Development and Regulatory Activities.

(a) Development Plan. The Parties shall prepare and implement a plan for
development and regulatory activities with respect to each Animal Feed Enzyme
and related Products in the Field (each such plan, including the initial plan,
as may be amended by written agreement of the Parties, the “Development Plan”)
in accordance with this Section 2.2. Each Development Plan will include an
annual budget with key performance parameters and estimated costs, which annual
budget will be updated quarterly to reflect changes in required activity levels
(as may be amended by written agreement of the Parties, the “Annual Development
Budget”). In consultation with the Management Team, Verenium shall prepare and
submit to Novus a draft Development Plan with respect to an Animal Feed Enzyme
and related Product for review and discussion within […***…] of the selection of
such Animal Feed Enzyme (or such longer period as agreed by the Parties in
writing); provided that, if Verenium does not submit a draft Development Plan by
the end of such period, Novus shall prepare and submit such Development Plan to
Verenium. Each Development Plan with respect to an Animal Feed Enzyme and
related Product shall describe in detail the development and regulatory
activities to be performed by the Parties with respect to such Animal Feed
Enzyme and related Product, including, without limitation (i) a technical
summary and schedule for the work to be performed; and (ii) each Party’s level
of effort in terms of FTEs and related FTE rates. Any updates to any Development
Plan (including any change to any Annual Development Budget) proposed by either
Party to the other Party shall be submitted for review and discussion. Each
Development Plan (including any Annual Development Budget), and any amendment to
any Development Plan (including any Annual Development Budget) shall require the
written approval of both Novus and Verenium.

 

   9.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

(b) Conduct of Activities. The Parties will diligently conduct the development
and regulatory activities as specified in each Development Plan. Each Party
shall conduct such activities in a professional manner and shall use
commercially reasonable efforts to meet the time schedules and objectives
contemplated in each Development Plan.

(c) Progress Reports. The Parties shall document efforts in carrying out their
development and regulatory activities under each Development Plan in the form of
a quarterly report (“Progress Report”), or more frequent reports or discussions
if needed to communicate significant results in a timely manner to the
Management Team. Each Progress Report shall communicate, at a minimum, the
status of the applicable development and regulatory activities, issues that need
to be addressed by the Parties, and planned action items.

(d) Limited Use of Materials Provided by Each Party. Each Party agrees that it
will use materials provided to it by the other Party (collectively, the
“Materials”) only for the activities conducted by such Party pursuant to and in
accordance with this Agreement and as specified in each Development Plan, and
each Party agrees that it will not use such Materials for any other purpose or
use whatsoever.

(e) Regulatory Filings. Verenium shall, in consultation with Novus, have primary
responsibility for preparing all regulatory submissions worldwide for the
registration of the Animal Feed Enzymes and Products in the Field, including,
without limitation, as appropriate for the market, compiling any dossiers and
all filings required by the Biodiversity Convention and other legislation
related to the ownership or use of biological resources. The Management Team
shall determine, on a jurisdiction-by-jurisdiction basis, whether Verenium or
Novus (or its Subsidiary) shall be the party named on applications for
registration of the Animal Feed Enzymes and/or Products in the Field, and such
Party shall, in consultation with the other Party, file the application for
registration of the Animal Feed Enzymes and/or Products in the Field in the
applicable jurisdiction; provided that, to the extent the laws, rules or
regulations of the applicable jurisdiction require that the name of the
commercializing party be listed on the registration, then the application for
registration in such jurisdiction will be filed in the name of Novus (or its
Subsidiary). Verenium shall, in consultation with Novus, have primary
responsibility for managing the process of obtaining registration of the Animal
Feed Enzymes and Products in the Field, including communications and
interactions with Regulatory Authorities and, to the extent Novus (or its
Subsidiary) files for registration in a given jurisdiction, Novus (and its
Subsidiary, as applicable) shall cooperate with Verenium to enable Verenium to
manage such process in such jurisdiction. Both Parties will cooperate with the
other to provide the information required to make and maintain filings for
registration of the Animal Feed Enzymes and Products in the Field, as necessary,
in a timely fashion. In addition, the Party that is responsible for filing for
registration shall provide the other Party with a copy of all material
correspondence received from any Regulatory Authority or provided to any
Regulatory Authority with respect to Animal Feed Enzymes and Products in the
Field, including minutes of all material communications with Regulatory
Authorities, and shall provide the other Party with reasonable advance notice of
all material meetings, conferences, and discussions scheduled with Regulatory
Authorities with respect to Animal Feed Enzymes and Products in the Field
promptly after it receives notice of the scheduling of such meeting, conference,
or discussion, and such other Party shall be entitled to have reasonable
representation present at all such meetings, conferences, or discussions and
shall be able to participate in such meetings,

 

10



--------------------------------------------------------------------------------

conferences, or discussions as an observer (in each case to the extent permitted
by the relevant Regulatory Authority).

(f) Permitted Affiliates and Third Parties. Either Party may have certain of the
work allocated to the respective Parties in each Development Plan instead
performed by an Affiliate or a Third Party in accordance with the terms set
forth herein so long as (i) any inventions or discoveries made by such Affiliate
or Third Party during the course of performing such work shall be owned by the
appropriate Party as set forth hereunder and (ii) such work and any Confidential
Information transferred during such work is subject to a confidentiality
obligation no less restrictive in scope than the confidentiality obligations of
the Parties hereunder. Each Party shall remain responsible for the work to be
performed by it, even if such work is performed by an Affiliate or Third Party.

(g) Development Exclusivity. From the Effective Date until the earlier of
[…***…] (the “Development Exclusivity Period”), each Party, […***…] (the
“Development Exclusivity Field”) without prior written consent of the other
Party. […***…]. Nothing herein shall limit or restrict Verenium or its
Affiliates or licensees from commercializing any Excluded Enzyme or product
containing, incorporating or comprised of any form of any Excluded Enzyme. In
the event that a Party or its Affiliates, after the termination of the
Development Exclusivity Period, works with or for any Third Party, independently
of the other Party, to develop any […***…] for use within the Development
Exclusivity Field (the “Other Project”), such Party agrees to (i) provide
written notice to the other Party of an Other Project, (ii) reaffirm in writing
the confidentiality obligations of Section 6.1, (iii) be represented on
Management Team under Section 2.5(b) by individuals that are not involved with
the Other Project; and (iv) cooperate and take reasonable measures to ensure
that the confidentiality obligations of the Parties hereunder (including,
without limitation, confidentiality of information discussed by and disclosed to
the Management Team) will be respected and observed by the Parties.

(h) Scope of Activities. The Parties acknowledge that the development and
regulatory activities contemplated by this Section 2.1 are intended to be
conducted only in the Development Exclusivity Field […***…].

 

   11.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

2.3 Manufacturing.

(a) Determination of Manufacturer. Novus and Verenium shall determine, by mutual
written agreement, whether Verenium, Novus or a Third Party contract
manufacturer reasonably acceptable to both Parties (or a combination thereof)
will be responsible for manufacture of Animal Feed Enzymes and Products for
commercial use in the Field. Determination of manufacturer pursuant to this
Section 2.3 shall take into account capabilities, existing manufacturing
relationships, and ability to manufacture the Animal Feed Enzyme and Product at
a competitive price and in compliance with the relevant industry standards and
other commercially reasonable requirements including, without limitation,
requirements regarding quality assurance and control, total cost and capacity
requirements. Within a timeframe mutually agreed to by the Parties, the Parties
shall negotiate in good faith and agree to an acceptable supply cost per
kilogram range for each Animal Feed Enzyme and choose a potential manufacturing
site. The Parties shall also agree on certain manufacturing targets that come
into effect once production of Animal Feed Enzymes and Products for commercial
sale in the Field begins, which targets will be reflected in any supply
agreement entered into with any manufacturer of Animal Feed Enzymes and Products
for commercial use in the Field. The Parties acknowledge that Verenium has
existing manufacturing assets and a toll manufacturing relationship allowing for
manufacture […***…], which Novus agrees to evaluate as preferred initial
manufacturing locations for Animal Feed Enzymes and Products. […***…]. If the
Parties have discussed the selection of a manufacturer pursuant to this
Section 2.3 but have not selected a manufacturer by mutual written agreement, a
Party may provide written notice to the other Party of the proposed selection of
a manufacturer and, if the other Party does not provide written notice to the
proposing Party of such other Party’s agreement or disagreement with such
designation within […***…] after receipt of such notice from the proposing
Party, then the proposing Party shall have final decision-making authority with
respect to selection of such manufacturer.

(b) Verenium Assistance. In the event that a manufacturer other than Verenium or
its current Third Party contract manufacturer is selected as the manufacturer of
any Animal Feed Enzyme or Product pursuant to Section 2.3(a), subject to the
terms of the manufacture and supply agreement between Verenium and such
manufacturer, Verenium shall grant, and hereby grants, to such manufacturer such
license under the Verenium Manufacturing IP, on a royalty-free basis (unless a
royalty is required under any Third Party agreement pursuant to which Verenium
has licensed such Verenium Manufacturing IP), and shall provide such Verenium
Manufacturing IP to such manufacturer, in each case as reasonably required for
such manufacturer to manufacture such Animal Feed Enzyme or Product in the
Field; provided that such manufacturer is subject to a confidentiality
obligation to Verenium with respect to the

 

   12.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

Verenium Manufacturing IP no less restrictive in scope than the confidentiality
obligations to Verenium hereunder and is required to assign ownership of any
improvements to Verenium Manufacturing IP to Verenium; and provided further that
Verenium shall not license or provide any Verenium Manufacturing IP that has
been licensed from any Third Party to the extent Verenium is not permitted to do
so under any agreement with such Third Party. Verenium agrees to provide
reasonable assistance to such manufacturer to facilitate the understanding of
the Verenium Manufacturing IP for purposes of manufacturing Animal Feed Enzymes
and Products in the Field. Verenium shall be entitled to payment for such
assistance at a reasonable FTE rate to be agreed upon by the Parties, which
shall be included in Development Costs under this Agreement. Notwithstanding
other provisions herein to the contrary, nothing in this Agreement shall
obligate Verenium to provide to Novus or to any Third Party manufacturer
information related to Verenium’s expression systems or fermentation
development.

(c) Novus Assistance. In the event that a manufacturer of Animal Feed Enzymes
other than Novus is selected as the manufacturer of any Animal Feed Enzyme or
Product pursuant to Section 2.3(a), subject to the terms of the manufacture and
supply agreement between Novus and such manufacturer, Novus shall grant, and
hereby grants, to such manufacturer, such license under the Novus Manufacturing
IP, on a royalty-free basis (unless a royalty is required under any Third Party
agreement pursuant to which Verenium has licensed such Verenium Manufacturing
IP), and shall provide such Novus Manufacturing IP to such manufacturer, in each
case as reasonably required for such manufacturer to manufacture such Animal
Feed Enzyme or Product in the Field; provided that such manufacturer is subject
to a confidentiality obligation to Novus with respect to the Novus Manufacturing
IP no less restrictive in scope than the confidentiality obligations to Novus
hereunder and is required to assign ownership of any improvements to Novus
Manufacturing IP to Novus; and provided further that Novus shall not license or
provide any Novus Manufacturing IP that has been licensed from any Third Party
to the extent Novus is not permitted to do so under any agreement with such
Third Party. Novus agrees to provide reasonable assistance to such manufacturer
to facilitate the understanding of the Novus Manufacturing IP for purposes of
manufacturing Animal Feed Enzymes and Products in the Field. Novus shall be
entitled to payment for such assistance at a reasonable FTE rate to be agreed
upon by the Parties, which shall be included in Development Costs under this
Agreement.

2.4 Commercialization.

(a) Commercialization Activities. Subject to the terms and conditions of this
Agreement, Novus shall be responsible for commercialization of Products in the
Field. Novus shall conduct all such commercialization activities in compliance,
in all material respects, with all requirements of applicable laws. Novus shall
regularly consult with and provide updates to Verenium regarding the
commercialization strategy and the commercialization of Products in the Field.
Novus shall consider in good faith Verenium’s input regarding such
commercialization strategy and commercialization activities; provided, however,
that Novus shall have final decision-making authority with respect to
commercialization of Products in the Field, including the right to set the terms
of sales and book all sales of Products in the Field in the Territory.

 

13



--------------------------------------------------------------------------------

(b) Commercialization Plan. Novus shall be responsible for the creation and
implementation of a plan and budget for the commercialization of each Product in
the Field (as may be amended by written agreement of the Parties, the
“Commercialization Plan”). Each Commercialization Plan will include an annual
budget with key performance parameters and estimated costs and sales targets,
which annual budget will be updated quarterly to reflect changes in required
activity levels (as may be amended by written agreement of the Parties, the
“Annual Commercialization Budget”). Novus shall prepare and submit to Verenium
the initial draft Commercialization Plan no later than […***…] the earliest
anticipated date of first commercialization of the first Product in the Field
for review and discussion. Novus shall thereafter submit a Commercialization
Plan for any other Product at least […***…] the earliest anticipated date of
first commercialization of such Product in the Field. Any updates to
Commercialization Plans (including any change to any Annual Commercialization
Budget) shall be submitted by Novus to Verenium for review and discussion. Each
Commercialization Plan (including any Annual Commercialization Budget) and any
amendment thereto shall require the written approval of both Novus and Verenium.

(c) Diligence. During the Term, Novus shall use commercially reasonable efforts
to market, promote and commercialize Products in the Field in accordance with
the Commercialization Plan and the terms of this Agreement. Without limiting the
foregoing, Novus shall meet targets for minimum annual sales of Products in the
Field (the “Sales Targets”), such Sales Targets to be mutually agreed to by the
Parties and set forth in the Commercialization Plan. If Novus believes in good
faith that it will not be able to achieve the Sales Targets for a given year for
reasons outside of Novus’ reasonable control, it will provide written notice to
Verenium summarizing the reasons for such belief and the annual sales of
Products in the Field expected for such year. The Parties will discuss such
matter and make any amendment to or waiver of such Sales Targets for such year
as agreed in writing by the Parties. The achievement or failure by Novus to
reach the Sales Targets shall reasonably be taken into account in determining
whether Novus has used commercially reasonable efforts to market, promote and
commercialize Products in the Field in accordance with the Commercialization
Plan and the terms of this Agreement. […***…].

(d) Branding. The Parties envision that the Animal Feed Enzymes will be
commercialized under a new brand with Novus identified as the primary marketer
and Verenium identified as a technology provider. Novus and Verenium would own
their respective brands and co-own the Joint Brand. The Parties agree that
neither Party shall acquire or otherwise have any rights to the names, brands or
marks of the other Party with the exception of the rights to the Joint Brand set
forth in this Agreement. Neither Party will do or cause to be done any act or
thing contesting or, in any way, impairing the co-ownership by the Parties of
the Joint Brand. The nature and quality of Products produced, promoted, marketed
and sold by either Party and its Subsidiaries on which the Joint Brand appears
shall conform to quality standards and Product specifications for packaging and
quality control of Products reflected in applicable laws and regulatory
approvals. In all packaging, labeling, advertising, promotional and other
material referencing the Joint Brand, Novus and its Subsidiaries shall use the
Joint Brand according to uses approved by the Management Team, without varying
the spelling or presentation, and

 

   14.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

without modifying the design, including, without limitation, any colors or
proportion of the Joint Brand. Novus will review and discuss with the Management
Team any proposed Joint Brand and any proposed modification or change thereto,
and the adoption of any such Joint Brand and modification or change thereto
shall be made only with Management Team approval, unless required by applicable
law. Novus shall provide from time to time copies of packaging, labeling,
advertising, promotional and other material of Novus and its Subsidiaries
referencing the Joint Brand to the Management Team to allow confirmation of
compliance with the foregoing. Any accretion of goodwill derived by Novus and
its Subsidiaries to the extent attributed to the Joint Brand shall accrue to
both Novus and Verenium as co-owners of the Joint Brand.

2.5 Governance.

(a) Establishment of Management Team. Novus and Verenium hereby agree to
establish the Management Team. The Management Team will act on behalf of the
Parties and will be responsible for the planning and monitoring the activities
of the Parties contemplated by this Agreement, including, without limitation,
(i) review and oversight of selection of Candidate Enzymes as Animal Feed
Enzymes pursuant to the Candidate Selection Process, (ii) review and oversight
of development and regulatory activities pursuant to the Development Plans, and
(iii) review and oversight of commercialization activities pursuant to the
Commercialization Plans. The Management Team’s general directives, process for
actions, and overall goals have been separately agreed to by the Parties as of
the Effective Date and may be amended by written agreement of the Parties.

(b) Management Team Membership. The Management Team shall consist of four
individuals with appropriate expertise as follows: (i) one dedicated individual
from each Party to serve as project coordinator; and (ii) one individual from
each Party to serve as that Party’s managing director of the activities
contemplated by this Agreement, with each such Management Team member appointed
by Novus or Verenium, as applicable, in its sole discretion. Substitutes or
alternates for Management Team members, if any, may be appointed by the
applicable Party at any time by written notice to the other Party. Novus and
Verenium shall each bear all expenses of their respective Management Team
members related to their participation on the Management Team and attendance at
Management Team meetings.

(c) Meetings. The Management Team shall meet at least monthly, unless the
Parties agree otherwise, with at least one meeting per year in person at a
mutually agreed location, and other meetings to be in person, by telephone or by
videoconference. Other employees of each Party, in addition to the members of
the Management Team, may attend Management Team meetings as nonvoting observers
at the invitation of either Party with the prior approval of the Management
Team. The Management Team shall keep minutes of its meetings that record all
decisions and all actions recommended or taken. Draft minutes shall be reviewed
by Management Team members and issued in final form only with approval of the
Management Team.

(d) Decisions and Dispute Resolution. All matters submitted for approval of the
Management Team shall require unanimous approval, with the Novus members of the
Management collectively having one vote, and the Verenium members of the
Management Team collectively having one vote. In the event the Management Team
is unable to reach

 

15



--------------------------------------------------------------------------------

agreement on any matter properly before it, the dispute resolution provisions of
Article 10 shall apply.

(e) Withdrawal. At any time during the Term and for any reason, Verenium shall
have the right to withdraw from participation in the Management Team upon
written notice to Novus, which notice shall be effective immediately upon
receipt. Following the issuance of such notice and subject to this
Section 2.5(e), Verenium’s Management Team members will not participate in any
meetings of, or have any right to vote on decisions within the authority of, the
Management Team. If, at any time, following the issuance of such withdrawal
notice, Verenium wishes to resume participation in the Management Team, Verenium
shall notify Novus in writing and, thereafter, Verenium’s representatives on the
Management Team shall be entitled to attend any subsequent meeting of the
Management Team and to participate in the activities of, and decision-making by,
the Management Team as provided in this Section 2.5 as if such notice had not
been issued by Verenium; provided that Verenium may not exercise the right to
resume participation in the Management Team more than once.

2.6 Confirmation Following Change of Control. In the event of a Change of
Control of either Novus or Verenium, the Party that is the subject of such
Change of Control (or its successor in interest as applicable) shall remain
subject to all of the terms and conditions of this Agreement applicable to such
Party. Without limiting the foregoing, the Parties shall cooperate and take
reasonable measures to ensure that the confidentiality obligations of the
Parties hereunder (including, without limitation, confidentiality of information
discussed by and disclosed to the Management Team) will be respected and
observed by the Parties (and the successor in interest of the Party that is the
subject of such Change of Control as applicable).

ARTICLE 3

LICENSES

3.1 License Grant. Subject to the terms and conditions of this Agreement, on the
Effective Date Verenium hereby grants to Novus (a) an exclusive (subject to
Section 3.2), worldwide, royalty-bearing license, with no right to sublicense
except to Novus’s Subsidiaries, under the Verenium Technology, to use, offer for
sale, sell, import and export the Animal Feed Enzymes in the Field to the extent
necessary to make, have made, use, offer for sale, sell, import and export any
Product that contains, incorporates or comprises any form of such Animal Feed
Enzyme in the Field, (b) a non-exclusive, worldwide, royalty-free (unless a
royalty is required under any Third Party agreement pursuant to which Verenium
has licensed such Verenium Manufacturing IP) license, with no right to
sublicense except to Novus’s Subsidiaries, under the Verenium Manufacturing IP,
to make and have made the Animal Feed Enzymes in the Field to the extent
necessary to make, have made, use, offer for sale, sell, import and export any
Product that contains, incorporates or comprises any form of such Animal Feed
Enzyme in the Field; provided that Verenium shall not license any Verenium
Manufacturing IP that has been licensed from any Third Party to the extent
Verenium is not permitted to do so under any agreement with such Third Party
(the licenses granted in subsections (a) and (b), collectively, the “License”),
and (c) an exclusive license to use the Joint Brand in connection with the
production, promotion, marketing and sale of any Product that contains,
incorporates or comprises any form of such Animal Feed Enzyme in the Field (the
license granted in subsection (c), the “Joint Brand

 

16



--------------------------------------------------------------------------------

License”). Except as provided in the preceding sentence, Verenium shall retain
all of its rights under the Verenium Technology, the Verenium Manufacturing IP
and the Joint Brand. Novus agrees that Novus and its Subsidiaries (i) shall not
practice any Verenium Technology except as expressly granted under the License
in accordance with the terms of this Agreement, (ii) shall not practice any
Verenium Manufacturing IP unless and until Novus or its Subsidiary, or a Third
Party contract manufacturer to the extent Novus contracts with such Third Party
contract manufacturer rather than Verenium, is selected as a manufacturer of an
Animal Feed Enzyme pursuant to Section 2.3(a) and has entered into a manufacture
and supply agreement contemplating the terms described in Section 2.3 and except
as expressly granted under the License in accordance with the terms of this
Agreement, and (iii) shall not practice the Joint Brand except as expressly
granted under the Joint Brand License in accordance with the terms of this
Agreement. […***…]. Novus may have certain of the commercialization activities
with respect to Products performed by its Subsidiaries in accordance with the
terms set forth herein; provided that Novus shall remain responsible for the
operations of its Subsidiaries relating to the Animal Feed Enzymes and Products
as if such operations were carried out by Novus and any sublicense granted to
such Subsidiaries shall be consistent with the terms set forth in this
Agreement. In the event that the Parties determine that Novus or a Third Party
(other than Verenium’s current Third Party contract manufacturer) will be
responsible for manufacture pursuant to Section 2.3, the Parties will enter into
a manufacture and supply agreement contemplating the terms described in
Section 2.3, including a license to Novus or such Third Party under Verenium
Manufacturing IP to manufacture Animal Feed Enzymes for use in Products in the
Field as contemplated by Section 2.3(b). In the event that the Parties determine
that Verenium or a Third Party will be responsible for manufacture pursuant to
Section 2.3, the Parties will enter into a manufacture and supply agreement
contemplating the terms described in Section 2.3, including a license to
Verenium or such Third Party under Novus Manufacturing IP to manufacture Animal
Feed Enzymes for use in Products in the Field as contemplated by Section 2.3(c).

3.2 Effect of Novus Change of Control. Upon (a) the closing of a Novus Change of
Control, […***…].

 

   17.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

In the case of an event described in this Section 3.2, […***…] shall be
consistent with the terms set forth in this Agreement.

3.3 Limited Use of the Animal Feed Enzymes. Without Verenium’s express written
consent, Novus agrees not to modify the Animal Feed Enzymes in any way, reverse
engineer the Animal Feed Enzymes, offer the Animal Feed Enzymes or any
derivative thereof for resale (except as expressly set forth herein), file any
patent applications based on or otherwise disclosing the Animal Feed Enzymes or
uses thereof, use the Animal Feed Enzymes outside the scope of the License, or
use the Animal Feed Enzymes in any form of human or animal testing other than as
contemplated by this Agreement. Except as expressly set forth herein, Novus
shall not transfer the Animal Feed Enzymes to any Third Party (provided that a
successor in interest to Novus pursuant to an assignment of this Agreement in
accordance with Section 11.4(a) shall be subject to the terms applicable to
Novus rather than being considered a Third Party), except that Novus may
transfer the Animal Feed Enzymes to any Subsidiary of Novus; provided, however,
that (a) Novus so notifies Verenium promptly thereafter; and (b) each such
transferee of the Animal Feed Enzymes (i) agrees not to modify any Animal Feed
Enzyme in any way, reverse engineer any Animal Feed Enzyme, offer any Animal
Feed Enzyme or any derivative thereof for resale (except as expressly set forth
herein), or use any Animal Feed Enzymes in any form of human or animal testing
(except as expressly set forth herein), (ii) agrees, in the case of its use of
any Animal Feed Enzyme in violation of clause (i) of this sentence or outside
the scope of the License, to assign ownership of all inventions made or
discovered using such Animal Feed Enzyme in a manner consistent with the
provisions set forth in this Agreement, and (iii) is subject to obligations of
confidentiality substantially similar to those set forth in Article 6 and to
ownership of Inventions in accordance with Section 5.2.

3.4 Non-Assertion. During the term of development and regulatory activities
under the Development Plans and solely for the purposes of carrying out the
development and regulatory activities as set forth in the Development Plans,
(a) Verenium shall not bring against Novus any claims of infringement or
misappropriation of Verenium Technology with respect to Novus’ development and
regulatory activities with respect to Animal Feed Enzymes in the Field in
accordance with this Agreement, except for claims covered by Article 8, and
(b) Novus shall not bring against Verenium any claims of infringement or
misappropriation of Novus

 

   18.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

Technology with respect to Verenium’s development and regulatory activities with
respect to Animal Feed Enzymes in the Field in accordance with this Agreement,
except for claims covered by Article 8, in each case solely for the purposes of
carrying out development and regulatory activities with respect to Animal Feed
Enzymes in the Field in accordance with this Agreement. The provisions of this
Section 3.4 are intended to permit both Parties to have freedom to carry out
their respective development and regulatory activities with respect to Animal
Feed Enzymes in the Field in accordance with this Agreement without fear of
being made a party to any legal action concerning infringing any intellectual
property of the other Party that is used to carry out such activities.

3.5 No Implied Licenses. No right or license under any Patent Rights or Know-How
of either Party is granted or shall be granted by implication. All such rights
or licenses are or shall be granted only as expressly provided in the terms of
this Agreement.

ARTICLE 4

PAYMENTS; RECORDS; AUDITS

4.1 License Fees. In consideration of the rights and licenses granted to Novus
under this Agreement, Novus agrees to pay to Verenium a license fee of
US$5,000,000 on the following schedule:

(a) Initial License Fee. Upon the Effective Date, Novus shall pay to Verenium a
non-refundable license fee of US$2,500,000 in consideration of the rights and
licenses granted to Novus herein.

(b) […***…] License Fee Payment. In addition, upon the earlier of […***…], Novus
shall pay Verenium a non-refundable license fee payment of US$2,500,000.

The Parties agree that in no event shall Novus’s amortization of any of the
license fee payments under this Section 4.1 be included in Development Costs or
in the calculation of Profits/Losses.

4.2 Development Costs.

(a) Sharing of Development Costs. The Parties shall share equally (50%/50%) the
Development Costs for Animal Feed Enzymes for a given calendar quarter within
the then-current Annual Development Budget or a variance of up to not more than
10% (or such greater variance as approved by the Management Team in writing). If
a Party incurs Development Costs for a given calendar quarter that exceed the
then-current Annual Development Budget by more than 10% (or such greater
variance as approved by the Management Team in writing), such Party shall be
responsible for such excess Development Costs.

 

   19.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

(b) Payments. Development Costs shall initially be borne by the Party incurring
them, subject to reimbursement as provided herein. Each Party shall calculate
and maintain records of Development Costs incurred by it in accordance with
procedures to be established by the Management Team. Each Party shall report to
the other Party on Development Costs incurred each calendar quarter, with such
reports to be submitted within 20 days after the end of each calendar quarter.
The Parties shall seek to resolve any questions related to such accounting
statements promptly (and in any event within 10 days) following receipt. Within
15 days after receipt of the reports for each calendar quarter, Verenium shall
provide Novus a written report based upon the reports provided by each Party,
which sets forth the amount payable by Novus to Verenium or Verenium to Novus,
as applicable, so that the Parties share the Development Costs in accordance
with Section 4.2(a). The Party that owes any amount to the other Party based
upon such report provided by Verenium shall pay such other Party the amount due
within 20 days after the date of such report.

4.3 Profits/Losses.

(a) Sharing of Profits/Losses. Commencing upon first commercial sale of a
Product in a given jurisdiction, each Party shall share equally (50%/50%) the
Profit/Loss with respect to such Product, subject to the provisions of this
Section 4.3.

(b) Reporting. The reporting and determination of Profit/Loss shall be governed
by a Profit/Loss statement to be prepared by Novus and submitted to Verenium in
substantially the form agreed to in writing by the Parties as of the Effective
Date, as may be amended by written approval of the Management Team (the
“Profit/Loss Statement”). The Profit/Loss Statement shall include for each
calendar quarter the Net Sales of Products and the Shared Expenses; provided
that the total actual amount of Shared Expenses for the year to date have not
exceeded the amounts budgeted for Shared Expenses for such year within the
then-current Annual Commercialization Budget by more than 10% (or such greater
variance as approved by the Management Team in writing) for the year to date. If
a Party incurs Shared Expenses that exceed the then-current Annual
Commercialization Budget for Shared Expenses for such year by more than 10% (or
such greater variance as may be approved by the Management Team in writing),
such Party shall be responsible for such excess Shared Expenses.

(c) Payment. Novus shall determine and allocate Profit/Loss according to the
Profit/Loss Statement and this Section 4.3 and deliver to Verenium (i) the
Profit/Loss Statement for the calendar quarters ending June 30, September 30 and
December 31 within 30 days following the end of each such calendar quarter and
(ii) an estimate of the Profit/Loss Statement for the calendar quarter ending
March 31 within thirty (30) days following the end of such calendar quarter and
an actual Profit/Loss Statement within forty-five (45) days following the end of
such calendar quarter. If, for a given quarter there is a positive Profit/Loss
amount (i.e., if Net Sales exceed Shared Expenses in accordance with
Section 4.3(b) for such calendar quarter), Novus shall make a reconciling
payment to Verenium concurrently with delivery of the Profit/Loss Statement. In
no event will Verenium be required to make any payment to Novus to the extent
that, for a given quarter, there is a negative Profit/Loss amount (i.e., if
Shared Expenses in accordance with Section 4.3(b) exceed Net Sales for such
calendar quarter), but instead the amount of Verenium’s 50% share of such
Profit/Loss for such quarter (the “Credit Amount”) shall be treated as a credit
to Novus and applied to reduce any future payment(s) to

 

20



--------------------------------------------------------------------------------

Verenium under this Section 4.3(c) by such Credit Amount plus simple interest on
such Credit Amount, net of tax savings to Novus for such Credit Amount, from the
time incurred at a rate per annum equal to the then-current prime rate
established by CitiBank, as published in The Wall Street Journal.

4.4 Payment to Designated Account. All payments due under this Agreement shall
be payable in United States dollars. Each Party shall make all payments to the
other Party by bank wire transfer in immediately available funds to an account
designated in writing by the Party to whom such payment is due.

4.5 Conversion. All amounts payable under this Section will first be calculated
in the currency of sale and then converted into United States dollars. The
buying rates involved for the currency of the United States into which the
currencies involved are being exchanged shall be consistent with the Accounting
Standards and Novus’s currency translation policy as used by Novus for its
financial statements. Novus shall provide such policy as in effect from time to
time to Verenium, and Verenium shall have the right to review currency rates
used by Novus at any time.

4.6 Books and Records. Each Party agrees to keep (and cause its applicable
Affiliates to keep) proper records and books of account in accordance with
Accounting Standards, showing the Development Costs and Shared Expenses incurred
by such Party and its Affiliates, and the sales of Novus and its Affiliates upon
which the calculation of Profits/Losses are based, and all other information
necessary for the accurate determination of payments to be made in accordance
with this Agreement. Such records shall be maintained for at least five
(5) years after the date of the applicable payment to which such records
relates.

4.7 Audit.

(a) Audit Procedures and Timing. Upon the written request of Novus (with respect
to Development Costs of Verenium) or Verenium (with respect to Development Costs
of Novus, Shared Expenses, sales of Novus and its Affiliates upon which the
calculation of Profits/Losses are based, and all other information necessary for
the accurate determination of payments to Verenium) (as applicable, the
“Requesting Party”), and not more than once in each calendar year, the other
Party (the “Audited Party”) shall permit an independent certified public
accounting firm of nationally recognized standing selected by the Audited Party
and reasonably acceptable to the Requesting Party to have access during normal
business hours to such of the records of the Audited Party and its applicable
Affiliates as may be reasonably necessary to verify the accuracy of the payments
due and costs incurred under this Agreement, including the reports of
Profits/Losses under this Agreement, for any period ending not more than five
years prior to the date of such request. The accounting firm shall disclose to
the Requesting Party only whether the payments due and costs incurred, including
any payment reports (as applicable), are correct or incorrect and the specific
details concerning any discrepancies. No other information shall be provided to
the Requesting Party without the prior consent of the Audited Party unless
disclosure is required by law, regulation or judicial order. The Audited Party
is entitled to require the accounting firm to execute a reasonable
confidentiality agreement prior to commencing any such audit.

 

21



--------------------------------------------------------------------------------

(b) Payments. The fees charged by such accounting firm shall be paid by the
Requesting Party; provided, however, that if the audit uncovers an underpayment
by the Audited Party that exceeds 5% of the total payment owed, then the fees of
such accounting firm shall be paid by the Audited Party. Any underpayments or
unpaid amounts discovered by such audit or otherwise will be paid promptly by
the Audited Party within thirty (30) days of the date the Requesting Party
delivers to the Audited Party such accounting firm’s written report, or as
otherwise agreed upon by the Parties, plus interest calculated in accordance
with Section 4.9. In the event of an overpayment by the Audited Party, the
Audited Party shall be entitled to credit such overpayment against any
subsequent payment due to the Requesting Party under this Agreement.

4.8 Taxes. A Party receiving payment under this Agreement shall pay any and all
income or franchise taxes levied on account of royalties and other payments it
receives hereunder. If laws or regulations require that taxes be withheld, the
paying Party will deduct such taxes from the amount due to the Party to whom
such payment is due, pay such taxes to the proper tax authority, and send
evidence of the obligation together with proof of payment to the Party to whom
such payment is due promptly after making such payment.

4.9 Late Payments. Payments not remitted or deposited by the due date shall bear
interest to the extent permitted by applicable law at the then-current prime
rate plus 2% established by CitiBank, as published in The Wall Street Journal,
calculated on the number of days such payment is delinquent. The payment of such
interest shall not limit the Party entitled to receive such payment from
exercising any other rights it may have as a consequence of the lateness of any
payment.

ARTICLE 5

INTELLECTUAL PROPERTY RIGHTS

5.1 Ownership of Existing Technology. Each Party acknowledges and agrees that,
as between the Parties, Verenium is and shall remain the sole and exclusive
owner of all right, title, and interest in and to the Verenium Technology
existing as of the Effective Date or arising outside the course of work
performed pursuant to this Agreement and all Verenium Manufacturing IP and
Verenium Core Technology, and Novus is and shall remain the sole and exclusive
owner of all right, title, and interest in and to the Novus Technology existing
as of the Effective Date or arising outside the course of work performed
pursuant to this Agreement and all Novus Manufacturing IP.

5.2 Inventions.

(a) Inventorship. Inventorship of inventions, discoveries, developments, and
improvements, whether or not patentable, conceived of and/or reduced to practice
solely by employees or consultants of either Novus or Verenium, or jointly by
employees and consultants of both Novus and Verenium, in the course of work
performed pursuant to this Agreement during the Term (collectively, the
“Inventions”) shall be determined in accordance with United States patent laws
(and the Management Team shall select one representative with expertise in
United States patent laws on behalf of each of Novus and Verenium to assist in
such

 

22



--------------------------------------------------------------------------------

determination). Each Party shall promptly inform the other Party in writing of
any Inventions. For clarity, any and all inventions, discoveries, developments,
and improvements, whether or not patentable, to the extent they specifically
relate to Verenium Core Technology shall be the sole property of Verenium.

(b) Ownership of Improvements to […***…]. Any Invention that either (i) is an
enhancement, modification or improvement of any […***…], whether conceived of
and/or reduced to practice solely by employees or consultants of either Novus or
Verenium, or jointly by employees and consultants of both Novus and Verenium, or
(ii) relates to any […***…] and is conceived of and/or reduced to practice
solely by employees or consultants of either Novus or Verenium or jointly by
employees and consultants of both Novus and Verenium, in either such case
together with all intellectual property rights in and to such Invention […***…],
shall be owned solely by Verenium; provided, however, that any Invention that is
a […***…] and is conceived of and/or reduced to practice solely by employees or
consultants of either Novus or Verenium or jointly by employees and consultants
of both Novus and Verenium, in either such case together with all intellectual
property rights in and to such Invention […***…], shall be owned […***…].

(c) […***…] Manufacturing IP. Any Invention that either (i) is an enhancement,
modification or improvement of any […***…] Manufacturing IP, whether conceived
of and/or reduced to practice solely by employees or consultants of either Novus
or Verenium, or jointly by employees and consultants of both Novus and Verenium,
or (ii) relates to the […***…] and is conceived of and/or reduced to practice
solely by employees or consultants of Verenium, in either such case, together
with all intellectual property rights in and to such Invention […***…], shall be
owned […***…].

(d) Ownership of Improvements to […***…]. Any Invention […***…] that is an
enhancement, modification or improvement of any […***…], whether conceived of
and/or reduced to practice solely by employees or consultants of either Novus or
Verenium, or jointly by employees and consultants of both Novus and Verenium,
together with all intellectual property rights in and to such Invention […***…],
shall be owned […***…].

(e) […***…] Manufacturing IP. Any Invention […***…] that relates to […***…] and
is conceived of and/or reduced to practice solely by employees or consultants of
Novus, together with all intellectual property rights in and to such Invention
[…***…], shall be owned […***…].

 

   23.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

(f) Other Inventions. All Inventions, together with all intellectual property
rights in and to such Inventions, other than the […***…], shall be owned solely
by Verenium if conceived of and/or reduced to practice solely by employees or
consultants of Verenium, solely by Novus if conceived of and/or reduced to
practice solely by employees or consultants of Novus, or jointly by Verenium and
Novus if conceived of and/or reduced to practice jointly by employees or
consultants of Verenium and employees or consultants of Novus. Such Inventions,
together with all intellectual property rights in and to such Inventions, shall
be included in […***…]. Each Party shall be free (without requiring the consent
of, or accounting for any sums to the other Party) to exploit and to grant
licenses or other rights under such jointly-owned Inventions and intellectual
property rights in and to such jointly-owned Inventions, except to the extent
that such jointly-owned Inventions and intellectual property rights in and to
such jointly-owned Inventions are exclusively licensed to the other Party
pursuant to this Agreement.

(g) Assignment. Each Party hereby assigns to the other Party such rights as it
may acquire in Inventions and intellectual property rights in and to Inventions
as may be necessary or appropriate to cause such Inventions and intellectual
property rights in and to such Inventions to be owned by the appropriate Party
as provided in Section 5.2(a) through (e), or if assignment is not permitted by
law, waives such rights as to the other Party or grants to the other Party an
exclusive, fully-paid, perpetual, irrevocable, worldwide license under such
rights (with the right to sublicense) for any and all purposes. Each Party
agrees to execute any assignment or other documents reasonably necessary to
convey to the other Party any right, title or other interest to Inventions and
intellectual property rights in and to Inventions as necessary to effect the
ownership of such Inventions and intellectual property rights in and to
Inventions as provided in Section 5.2(a) through (f), and, upon request, will
assist the other Party in connection with the preparation and prosecution of any
application for intellectual property rights relating to any Invention owned by
such other Party pursuant hereto. […***…].

5.3 Filing, Prosecution, and Maintenance of Patents and Joint Brand.

(a) Responsibility.

(i) Verenium Rights. Verenium (or its licensor with respect to any Patent Rights
licensed to Verenium by a Third Party or its licensee under Patent Rights
licensed by Verenium to a Third Party) shall be responsible, at its sole
expense, for preparing, filing, prosecuting and maintaining any Patent Rights
within the Verenium Patent Rights or Verenium Manufacturing IP (other than any
such Patent Rights jointly owned by the Parties, which shall be subject to
Section 5.3(a)(iii)). In the event that Verenium determines not to file for any
such Patent Rights within the Verenium Patent Rights or to abandon or cease
prosecution or maintenance of any such Verenium Patent Rights, Verenium shall
provide reasonable prior written notice to Novus of such intention not to file
or to abandon or cease prosecution or

 

   24.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

maintenance (which notice shall, to the extent possible, be given no later than
30 days prior to the next deadline for any action that must be taken with
respect to any such Verenium Patent Rights in the relevant patent office or
proceeding). In such case, subject to the rights of Verenium’s licensor with
respect to any Patent Rights licensed to Verenium by a Third Party or its
licensee sunder Patent Rights licensed by Verenium to a Third Party, Novus may
elect, upon written notice by Novus to Verenium, to cause Verenium to file such
Verenium Patent Rights or to continue prosecution and/or maintenance of such
Verenium Patent Rights, at Novus’s sole cost and expense and in accordance with
Novus’s instructions, and Verenium shall do so for as long as Novus continues to
pay the costs and expenses of filing for, prosecuting and/or maintaining such
Verenium Patent Rights. Novus shall reimburse Verenium for such costs and
expenses incurred by Verenium within 30 days from the date of invoice for such
costs and expenses by Verenium. In the event that Novus desires to cease bearing
the costs and expenses with respect to any such Verenium Patent Rights, Novus
shall provide prior written notice to Verenium of such intention. In such case,
Verenium, at its sole discretion, may elect to continue preparing, filing,
prosecuting and maintaining any such Verenium Patent Rights at its own expense.

(ii) Novus Rights. Novus (or its licensor with respect to any Patent Rights
licensed to Novus by a Third Party) shall be responsible, at its sole expense,
for preparing, filing, prosecuting and maintaining any Patent Rights within the
Novus Patent Rights or Novus Manufacturing IP (other than any such Patent Rights
jointly owned by the Parties, which shall be subject to Section 5.3(a)(iii)). In
the event that Novus determines not to file for any such Patent Rights within
the Novus Patent Rights or to abandon or cease prosecution or maintenance of any
such Novus Patent Rights, Novus shall provide reasonable prior written notice to
Verenium of such intention not to file or to abandon or cease prosecution or
maintenance (which notice shall, to the extent possible, be given no later than
30 days prior to the next deadline for any action that must be taken with
respect to any such Novus Patent Rights in the relevant patent office or
proceeding). In such case, subject to the rights of Novus’s licensor with
respect to any Patent Rights licensed to Novus by a Third Party, Verenium may
elect, upon written notice by Verenium to Novus, to cause Novus to file such
Novus Patent Rights or to continue prosecution and/or maintenance of such Novus
Patent Rights, at Verenium’s sole cost and expense and in accordance with
Verenium’s instructions, and Novus shall do so for as long as Verenium continues
to pay the costs and expenses of filing for, prosecuting and/or maintaining such
Novus Patent Rights. Verenium shall reimburse Novus for such costs and expenses
incurred by Novus within 30 days from the date of invoice for such costs and
expenses by Novus. In the event that Verenium desires to cease bearing the costs
and expenses with respect to any such Novus Patent Rights, Verenium shall
provide prior written notice to Novus of such intention. In such case, Novus, at
its sole discretion, may elect to continue preparing, filing, prosecuting and
maintaining any such Novus Patent Rights at its own expense.

(iii) Jointly Owned Patent Rights and the Joint Brand. Unless otherwise agreed
in writing by the Parties, Verenium shall have the first right, with costs and
expenses to be shared equally between Verenium and Novus, to be responsible for
preparing, filing, prosecuting and maintaining any Patent Rights jointly by the
Parties (including, without

 

25



--------------------------------------------------------------------------------

limitation, Patent Rights with respect to […***…] and the Joint Brand, using a
patent counsel selected by Verenium and reasonably acceptable to Novus. Novus
shall reimburse Verenium for Novus’ portion of such costs and expenses incurred
by Verenium within thirty (30) days from the date of invoice for such costs and
expenses by Verenium. In the event that either Party desires to cease sharing
the costs and expenses with respect to any Patent Rights owned jointly by the
Parties or the Joint Brand, such Party shall provide prior written notice to the
other Party of such intention. In such case, the other Party, at its sole
discretion, may elect to continue preparing, filing, prosecuting and maintaining
any such Patent Rights or the Joint Brand at its own expense, and the Party
desiring to cease sharing such costs and expenses shall execute such documents
and perform such acts, at the Party’s expense, as may be reasonably necessary to
effect an assignment of the Party’s entire right, title, and interest in and to
such Patent Rights or the Joint Brand to other Party.

(b) Reporting; Standby Right for Jointly Owned Patent Rights and Joint Brand.
Each Party with responsibility for preparing, filing, prosecuting and
maintaining any Patent Rights as described in this Section 5.3 shall (i) consult
with and keep the other Party informed of progress with regard to all material
communications and events relating to the preparing, filing, prosecuting and
maintaining of such Patent Rights, (ii) provide the other Party a reasonable
opportunity (to the extent practicable) to comment on any document that is
planned to be filed with the relevant patent office, and (iii) reasonably
consider the other Party’s input. In the event that Verenium elects not to
exercise its first right to prepare, file, prosecute, or maintain any jointly
owned Patent Rights or the Joint Brand, Verenium shall provide reasonable prior
written notice to Novus (which notice shall, to the extent possible, be given no
later than sixty (60) calendar days prior to the next deadline for any action
that must be taken with respect to such Patent Rights in the relevant patent
office). Following the receipt of such notice, Novus shall have the right, but
not the obligation, at its sole expense to prepare, file, prosecute, obtain and
maintain such jointly owned Patent Rights or the Joint Brand, as applicable, and
Verenium shall execute such documents and perform such acts, at Verenium’s
expense, as may be reasonably necessary to effect an assignment of Verenium’s
entire right, title, and interest in and to its joint ownership interest in such
Patent Rights or the Joint Brand, as applicable, to Novus.

5.4 Infringement by Third Parties.

(a) Notice. In the event that either Verenium or Novus becomes aware of any
infringement or threatened infringement by a Third Party of any Patent Rights
that are subject to the prosecution, maintenance or enforcement of the other
Party under this Agreement or of the Joint Brand, it will notify the other Party
in writing to that effect. Any such notice shall include evidence to support an
allegation of infringement or threatened infringement by such Third Party.

(b) Responsibility.

(i) Verenium Patent Rights. Verenium (or its Third Party licensor with respect
to any Verenium Patent Rights licensed to Verenium by such Third Party or its
Third Party licensee under Verenium Patent Rights licensed by Verenium to such
Third Party) shall have the sole right (but not the obligation), as between
Verenium and Novus, except as provided in this Section 5.4(b)(i), to bring and
control any action or proceeding with respect to

 

   26.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

infringement of any Verenium Patent Right (other than any such Patent Rights
jointly owned by the Parties, which shall be subject to Section 5.4(b)(iii))
worldwide, at its own expense and by counsel of its own choice. During any time
that Novus holds an exclusive license under the applicable Verenium Patent Right
in the Field, Novus shall have the right, at its own expense, to be represented
in any such action with respect to infringement of any Verenium Patent Right in
the Field by counsel of its own choice, and Verenium and its counsel will
reasonably cooperate with Novus and its counsel in strategizing, preparing and
presenting any such action or proceeding. In the event that Verenium determines
not to bring any action or proceeding with respect to infringement of any such
Verenium Patent Rights in a given country, then to the extent that any such
infringement could reasonably be expected to have a material adverse effect on
any Product being developed or commercialized in the Field in such country (a
“Material Activity”) and neither Verenium’s Third Party licensor with respect to
any Verenium Patent Rights licensed to Verenium by such Third Party or its Third
Party licensee under Verenium Patent Rights licensed by Verenium to such Third
Party has any right to bring such action or proceeding, then Verenium and Novus
shall discuss in good faith permitting Novus to bring such action or proceeding
with respect to the Material Activity, at its own expense. If Novus is permitted
to bring such action, Verenium shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice.

(ii) Novus Patent Rights. Novus (or its Third Party licensor with respect to any
Novus Patent Rights licensed to Novus by such Third Party) shall have the sole
right (but not the obligation), as between Verenium and Novus, except as
provided in this Section 5.4(b)(ii), to bring and control any action or
proceeding with respect to infringement of any Novus Patent Right (other than
any such Patent Rights jointly owned by the Parties, which shall be subject to
Section 5.4(b)(iii)) worldwide, at its own expense and by counsel of its own
choice. Verenium shall have the right, at its own expense, to be represented in
any such action by counsel of its own choice, and Novus and its counsel will
reasonably cooperate with Verenium and its counsel in strategizing, preparing
and presenting any such action or proceeding. In the event that Novus determines
not to bring any action or proceeding with respect to infringement of any such
Novus Patent Rights in a given country, then to the extent that any such
infringement is a Material Activity and Novus’s Third Party licensor with
respect to any Novus Patent Rights licensed to Novus by such Third Party does
not have any right to bring such action or proceeding, then Verenium and Novus
shall discuss in good faith permitting Verenium to bring such action or
proceeding with respect to the Material Activity, at its own expense. If
Verenium is permitted to bring such action, Novus shall have the right, at its
own expense, to be represented in any such action by counsel of its own choice.

(iii) Jointly Owned Patent Rights; Joint Brand. Novus shall have the first right
(but not the obligation), as between Verenium and Novus, to bring and control
any action or proceeding with respect to infringement of any jointly owned
Patent Rights (including, without limitation, Patent Rights with respect to
[…***…] or the Joint Brand worldwide, at its own expense and by counsel of its
own choice, and Verenium shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice. In the event that
Novus fails to bring an action or proceeding with respect to jointly owned
Patent Rights or the Joint Brand within a period of one hundred eighty
(180) days after a request by Verenium to do so (but in any event no fewer than
ten (10) days before the time limit, if any, set forth in the appropriate laws
and regulations for the filing of such actions), Verenium shall have

 

   27.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

the right to bring and control any such action by counsel of its own choice, and
Novus shall have the right to be represented in any such action by counsel of
its own choice at its own expense. If Verenium brings any such action or
proceeding, Novus agrees to be joined as a party plaintiff and to give Verenium
reasonable assistance and authority to file and prosecute the suit.

(iv) Settlement. A settlement or consent judgment or other voluntary final
disposition of a suit under this Section 5.4 may be entered into by the Party
that has the right to bring and control such suit, without the consent of the
other Party; provided that such settlement, consent judgment or other
disposition with respect to any Patent Rights does not admit the invalidity or
unenforceability of any such Patent Rights; and provided further, that any
rights to continue the infringing activity in such settlement, consent judgment
or other disposition shall be limited to the product or activity that was the
subject of the suit.

(c) Cooperation. In the event a Party brings an infringement action in
accordance with this Section 5.4, the other Party shall cooperate fully,
including, if required to bring such action, the furnishing of a power of
attorney or being named or joining as a party to such action.

(d) Allocation of Awards. Except as otherwise agreed to by the Parties as part
of a cost-sharing arrangement, any recovery or damages realized as a result of
such action or proceeding shall be used first to reimburse the Parties’
documented out-of-pocket legal expenses relating to the action or proceeding,
and any remaining recovery or damages shall be retained by the Party that
brought or controlled the action or proceeding and, to the extent such recovery
or damages relates to the Animal Feed Enzymes and/or Products in the Field
(including, without limitation, lost sales or lost profits with respect to
Products in the Field) shall be deemed Net Sales and included in Profits/Losses.

5.5 Infringement of Third Party Rights. Verenium and Novus shall promptly notify
the other in writing of any allegation by a Third Party that the manufacture,
use, sale or importation of any Animal Feed Enzyme or Product in the Field or
the exercise of the rights granted to the other Party hereunder infringes or may
infringe the intellectual property rights of such Third Party. Novus shall have
the sole right to control any defense of any such claim involving alleged
infringement of Third Party intellectual property rights by Novus’ activities at
its own expense and by counsel of its own choice, and Verenium shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice. Verenium shall have the sole right to control any defense of any
such claim involving alleged infringement of Third Party intellectual property
rights by Verenium’s activities at its own expense and by counsel of its own
choice, and Novus shall have the right, at its own expense, to be represented in
any such action by counsel of its own choice. Neither Party shall have the right
to settle any patent infringement litigation under this Section 5.5 in a manner
that diminishes the rights of the other Party under this Agreement without the
prior written consent of such other Party. Verenium and Novus shall promptly
notify the other in writing of any allegation by a Third Party that the
manufacture, use, sale or importation of any Animal Feed Enzyme or Product
outside the Field infringes or may infringe the intellectual property rights of
such Third Party.

 

28



--------------------------------------------------------------------------------

ARTICLE 6

CONFIDENTIALITY

6.1 Confidentiality Obligations. The Receiving Party agrees that, subject to
disclosures permitted or contemplated by this Agreement, it shall:

(a) Maintain all Confidential Information in strict confidence, except that the
Receiving Party may disclose or permit the disclosure of any Confidential
Information to its or its Affiliates’ contractors, consultants, agents,
advisors, directors, officers and employees who are obligated to maintain the
confidential nature of such Confidential Information subject to confidentiality
obligations no less restrictive in scope than the confidentiality obligations of
the Parties hereunder and who need to know such Confidential Information for the
purposes set forth in this Agreement;

(b) Use all Confidential Information solely for the purposes set forth in, or as
permitted by, this Agreement; and

(c) Allow its or its Affiliates’ contractors, consultants, agents, advisors,
directors, officers and employees who are subject to a confidentiality
obligation no less restrictive in scope than the confidentiality obligations of
the Parties hereunder to reproduce the Confidential Information only to the
extent necessary to effect the purposes set forth in this Agreement, with all
such reproductions being considered Confidential Information.

Each Party shall be responsible for any breaches of this Section 6.1 by any of
its or its Affiliates’ contractors, consultants, agents, advisors, directors,
officers and employees.

6.2 Exceptions. The obligations of the Receiving Party under Section 6.1 above
shall not apply to any specific Confidential Information to the extent that the
Receiving Party can demonstrate by competent proof that such Confidential
Information:

(a) Was generally known to the public or otherwise part of the public domain
prior to the time of its disclosure under this Agreement;

(b) Entered the public domain after the time of its disclosure under this
Agreement through means other than an unauthorized disclosure resulting from an
act or omission by the Receiving Party’s or its Affiliates’, contractors,
consultants, agents, advisors, directors, officers or employees;

(c) Was already known to the Receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the Disclosing Party;

(d) Is or was disclosed to the Receiving Party at any time, whether prior to or
after the time of its disclosure under this Agreement, by a Third Party having
no fiduciary relationship with the Disclosing Party and having no obligation of
confidentiality to the Disclosing Party with respect to such Confidential
Information; or

 

29



--------------------------------------------------------------------------------

(e) Is developed by the Receiving Party without use of any Confidential
Information of the Disclosing Party.

6.3 Permitted Disclosure. Each Party shall be permitted to disclose Confidential
Information in the event that, and only to the extent that, such information is
required to be disclosed to comply with applicable laws or regulations (such as
disclosure to the United States Securities and Exchange Commission or the United
States Environmental Protection Agency) or the rules of any stock exchange upon
which a Party’s securities are listed, or to comply with a court or
administrative order, provided that the Disclosing Party receives prior written
notice of such disclosure and the Receiving Party takes all reasonable and
lawful actions to obtain confidential treatment for such disclosure and, if
possible, to minimize the extent of such disclosure. In addition, each Party may
disclose the terms of this Agreement to lenders, investment bankers, financial
institutions or other Third Parties solely for purposes of due diligence
investigations or financing the business operations of such Party either
(a) upon the written consent of the other Party or (b) if the disclosing Party
obtains a signed confidentiality agreement with such Third Party with respect to
such information, upon terms consistent with those set forth in this Article 6.

6.4 Public Announcements. If acceptable to both Parties, the Parties shall issue
a joint press release or separate press releases upon the execution of this
Agreement and other events under this Agreement as determined by the Parties;
provided, however, that mutual agreement of the Parties shall not be needed as
to disclosures required under Section 6.3. Except for the information disclosed
in any such press release, neither Party shall use the name of the other Party
or reveal the existence of or terms of this Agreement in any publicity or
advertising without the prior written approval of the other Party, except that
(a) either Party may use the text of a written statement approved in advance by
both Parties without further approval, (b) either Party may use the other
Party’s name and then-current logo on its website as well as in investor
presentations and other documents made available to investors only to accompany
pictures or text that describe the general subject matters of this Agreement,
and (c) either Party shall have the right to identify the other Party and to
disclose the terms of this Agreement as provided in Section 6.3.

6.5 Equitable Relief. Given the nature of the Confidential Information and the
competitive damage that would result to a Party upon unauthorized disclosure,
use or transfer of its Confidential Information to any Third Party, the Parties
agree that monetary damages may not be a sufficient remedy for any breach of
this Article 6. In addition to all other remedies, a Party shall be entitled to
specific performance and injunctive and other equitable relief as a remedy for
any breach or threatened breach of this Article 6.

ARTICLE 7

REPRESENTATIONS; WARRANTIES; DISCLAIMERS

7.1 Organization; Good Standing. Each Party hereby represents to the other Party
on the Effective Date that it:

(a) is a corporation duly organized, validly existing,

 

30



--------------------------------------------------------------------------------

(b) is in good standing under the laws of the jurisdiction of its incorporation,

(c) is qualified to do business and in good standing in each jurisdiction in
which the performance of its obligations hereunder requires such qualification,
and

(d) has all requisite power and authority, corporate or otherwise, and the legal
right to conduct its business as now being conducted, to own, lease and operate
its properties and to execute, deliver and perform under this Agreement.

7.2 Binding Obligation; Due Authorization; No Conflict. Each Party hereby
represents to the other Party on the Effective Date that this Agreement is a
legal and valid obligation binding upon its execution and enforceable in
accordance with its terms and conditions. The execution, delivery, and
performance of this Agreement by such Party have been duly authorized by all
necessary corporate action, and the person executing this Agreement on behalf of
such Party has been duly authorized to do so by all requisite corporate actions
and do not and will not (a) require any consent or approval of its stockholders
or any Third Party or (b) conflict with, or constitute a material breach or
violation of, any agreement, instrument, understanding, oral or written, to
which it is a party or by which it may be bound, and any judgment of any court
or governmental body applicable to such a Party, or (c) violate any law, decree,
order, rule or regulation of any court, governmental body or administrative or
other agency having authority over it.

7.3 Additional Novus Representations and Warranties. Novus hereby represents to
Verenium on the Effective Date that:

(a) Title to Intellectual Property Rights. Novus has sufficient legal and
beneficial title under its intellectual property rights necessary for the
purposes contemplated under this Agreement and to grant the licenses and rights
contained in this Agreement without violating the terms of any agreement or
other arrangements with any Third Party.

7.4 Additional Verenium Representations and Warranties. Verenium hereby
represents to Novus on the Effective Date that:

(a) Title to Intellectual Property Rights. Verenium has sufficient legal and
beneficial title under its intellectual property rights, including the Verenium
Patent Rights, necessary for the purposes contemplated under this Agreement and
to grant the licenses and rights contained in this Agreement without violating
the terms of any agreement or other arrangements with any Third Party. Other
than the Verenium Patent Rights and the Verenium Manufacturing IP, there are no
Patent Rights owned or licensed by Verenium that are necessary for the
manufacture, use, offer for sale, sale, import or export of Product in the
Field.

(b) No Legal Actions. Verenium does not have any knowledge of, and Verenium has
not received written notice of, any pending or threatened legal actions,
judgments or settlements against or owed by Verenium with respect to the
Verenium Technology or any Enzymes.

(c) No Proceedings. Verenium does not have any knowledge of, and Verenium has
not received written notice of, the institution or threatened institution of any

 

31



--------------------------------------------------------------------------------

interference, reexamination, reissue, revocation or nullification involving any
Verenium Patent Rights or other proceeding that challenges the inventorship,
ownership, validity or enforceability as applicable of any Verenium Patent
Rights.

(d) Non-Infringement of Third Party Rights. Verenium does not have any knowledge
of, and Verenium has not received written notice of, any actual or threatened
claim or assertion that the use or practice of the Verenium Technology infringes
or misappropriates the intellectual property rights of a Third Party.

(e) Non-Infringement by Third Parties. Verenium does not have any knowledge of,
and Verenium has not received written notice of, any use of any Candidate Enzyme
in the Field that would constitute infringement or misappropriation of the
Verenium Technology by Third Parties, except as disclosed in writing to Novus.

7.5 Disclaimers. Each Party hereby acknowledges that the data and any materials
provided or licensed hereunder are of an experimental nature, provided without
warranties, and neither Party shall accept any liability in connection with
their use, storage and disposal by the other Party. EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY TO
THE OTHER PARTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
NONINFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR THAT ANY
TECHNOLOGY WILL BE FREE FROM INFRINGEMENT OF PATENTS OR PROPRIETARY RIGHTS OF
THIRD PARTIES, OR THAT NO THIRD PARTIES ARE IN ANY WAY INFRINGING PATENT RIGHTS.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH PARTY ACKNOWLEDGES THAT
NO REPRESENTATION OR WARRANTY IS MADE REGARDING THE UTILITY OF ANY INFORMATION,
MATERIALS OR TECHNOLOGY LICENSED HEREUNDER. EACH PARTY EXPRESSLY DISCLAIMS ALL
REPRESENTATIONS AND WARRANTIES AS TO THE VALIDITY OR SCOPE OF PATENTS AND PATENT
CLAIMS, ISSUED AND PENDING, PROTECTING ITS TECHNOLOGY.

ARTICLE 8

INDEMNIFICATION

8.1 By Novus. Novus shall indemnify, defend, and hold harmless Verenium and its
Affiliates and their directors, officers, employees and agents and their
respective successors, heirs and assigns, against any and all losses,
liabilities, damages, penalties, fines, costs and expenses (including reasonable
attorneys’ fees and other expenses of litigation) (“Losses”) incurred by any
such indemnified party as a result of any claims, actions, suits or proceedings
brought by a Third Party (a “Third Party Claims”) arising from or relating to
[…***…] any material breach of any representations, warranties or covenants by
Novus under this Agreement; except to the extent such Losses are directly
attributable to the negligence or willful misconduct of Verenium or fall within
the scope of the indemnification obligations of Verenium set forth in
Section 8.2.

 

   32.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

8.2 By Verenium. Verenium shall indemnify, defend, and hold harmless Novus and
its Affiliates and their directors, officers, employees and agents and their
respective successors, heirs and assigns, against any and all Losses incurred by
any such indemnified party as a result of any Third Party Claims arising from or
relating to […***…] any material breach of any representations, warranties or
covenants by Verenium under this Agreement; except to the extent such Losses are
directly attributable to the negligence or willful misconduct of Novus or fall
within the scope of the indemnification obligations of Novus set forth in
Section 8.1.

8.3 Procedures. Any party that intends to claim indemnification under
Section 8.1 or 8.2, as the case may be (an “Indemnitee”), shall promptly notify
either Verenium or Novus, as applicable (the “Indemnitor”), of any Third Party
Claim in respect of which the Indemnitee intends to claim such indemnification,
and the Indemnitor shall assume the defense thereof with counsel mutually
satisfactory to the Parties; provided, however, that an Indemnitee shall have
the right to retain its own counsel at its own expense. Section 8.1 or 8.2, as
the case may be, shall not apply to amounts paid in settlement of any loss,
claim, liability or action if such settlement is effected without the consent of
the Indemnitor. Without prejudice to the provision contained in the previous
sentence, the failure to deliver notice to the Indemnitor within a reasonable
time after the commencement of any such action shall not relieve the Indemnitor
of any liability to the Indemnitee under Section 8.1 or 8.2, as the case may be,
except to the extent the Indemnitor has been prejudiced by such failure to give
notice. Each Party and its applicable Affiliates and their employees and agents
shall cooperate fully with the other Party and its legal representatives in the
investigation of any action, claim or liability covered by this Article 8.

8.4 Insurance. Each Party agrees to maintain a liability insurance program which
is consistent with sound business practice and reasonable in light of its
obligations under this Agreement.

ARTICLE 9

TERM; TERMINATION

9.1 Term. The term of is Agreement shall commence as of the Effective Date and
shall continue for so long as the Parties are developing or commercializing any
Animal Feed Enzymes or Products in the Field, unless terminated earlier as
provided herein (the “Term”).

9.2 Mutual Consent. This Agreement may be terminated or extended at any time by
mutual written agreement of the Parties.

9.3 Material Breach.

(a) Notice of Breach. In the event of any breach or default of any material
representation, warranty or obligation under this Agreement by a Party, the
non-breaching Party shall give the breaching Party written notice thereof, which
notice must state the nature of the breach or default in reasonable detail and
request that the breaching Party cure such breach or default.

 

   33          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

(b) Termination for Breach. Except for disputes as to payment (which disputes
are dealt with under Section 9.3(c)), the non-breaching Party may, in addition
to any other remedies which may be available to such non-breaching Party at law
or equity, terminate this Agreement in the event of a material breach or default
that has not been cured within 60 days after receipt of notice of such breach or
default; provided that, if such breach or default is capable of being cured but
cannot be cured within such 60-day period and the breaching Party initiates
actions to cure such breach within such period and thereafter diligently pursues
such actions, the breaching Party shall have such additional period as is
reasonable under the circumstances to cure such breach or default, but in no
event more than an additional 60 days.

(c) Breach of Payment Obligations. In the event that a Party fails to make
timely payment of any amounts that are not the subject of a good faith dispute
regarding payment and that are due under this Agreement within 30 days after
demand therefor, the other Party may terminate this Agreement upon 30 days prior
written notice, unless such Party cures such breach by paying all past-due
amounts that are not the subject of a good-faith dispute between the Parties
within such 30-day notice period.

9.4 Termination for Patent Challenges. Novus shall have the right to terminate
this Agreement immediately upon written notice to Verenium if Verenium or any of
its Affiliates directly, or indirectly through any Third Party, commences any
interference or opposition proceeding with respect to, challenges the validity
or enforceability of, or opposes any extension of or the grant of a
supplementary protection certificate with respect to, any Patent Rights within
the Novus Technology or the Novus Manufacturing IP. Verenium shall have the
right to terminate this Agreement immediately upon written notice to Novus if
Novus or any of its Affiliates directly, or indirectly through any Third Party,
commences any interference or opposition proceeding with respect to, challenges
the validity or enforceability of, or opposes any extension of or the grant of a
supplementary protection certificate with respect to, any Patent Rights within
the Verenium Technology, the Verenium Manufacturing IP or the Verenium Core
Technology.

9.5 Limited Termination Right.

(a) By Novus. Following the […***…] of the Effective Date, Novus shall have the
right to terminate this Agreement in its entirety with […***…] prior written
notice to Verenium, such termination to be effective upon the […***…] of such
written notice of termination; provided that Verenium may, in its sole
discretion, […***…]. Novus shall fulfill all of its obligations under this
Agreement during such […***…], including without limitation, its funding
obligations under Section 4.2 pursuant to the Annual Development Budgets or
extensions thereof (for periods extending beyond the term of Annual Development
Budgets), and there shall be no refund of any license payments or expenses paid
by Novus.

(b) By Management Team […***…]. Following the […***…] of the Effective Date, the
Management Team may agree in writing to terminate this Agreement as to a
[…***…],

 

   34.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

in which case this Agreement shall be terminated as to […***…] effective upon
the date […***…]. Each Party shall fulfill all of its obligations under this
Agreement with respect to […***…] until any such termination date, including
without limitation, funding obligations under Section 4.2 pursuant to the Annual
Development Budgets or extensions thereof (for periods extending beyond the term
of Annual Development Budgets), and there shall be no refund of any license
payments or expenses paid by Novus.

9.6 Bankruptcy.

(a) Termination. A Party may terminate this Agreement if, during the Term, the
other Party shall file in court or agency pursuant to any statute or regulation
of any state or country, a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee of the Party or of its assets, or if the other Party proposes a written
agreement of composition or extension of its debts, or if the other Party shall
be served with an involuntary petition in bankruptcy or seeking reorganization,
liquidation, dissolution, winding-up arrangement, composition or readjustment of
its debts or any other relief under any bankruptcy, insolvency, reorganization
or other similar act or law of any jurisdiction now or hereafter in effect, or
there shall have been issued a warrant of attachment, execution or similar
process against it, filed in any insolvency proceeding, and such petition shall
not be dismissed within 90 days after the filing thereof, or if the other Party
shall propose or be a Party to any dissolution or liquidation, or if the other
Party shall make an assignment for the benefit of creditors.

(b) Rights in Bankruptcy.

(i) All rights and licenses granted under or pursuant to this Agreement,
including without limitation, all rights and licenses to use, improvements or
enhancements developed during the term of this Agreement are intended to be, and
shall be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy
Code, licenses of rights to “intellectual property” as defined under Section 101
of the U.S. Bankruptcy Code. The Parties agree that each Party that is a
licensee of such rights under this Agreement shall retain and may fully exercise
its rights and elections under the U.S. Bankruptcy Code. The Parties further
agree that, in the event of the commencement of a bankruptcy proceeding by or
against either Party under the U.S. Bankruptcy Code, the Party hereto which is
not a Party to such proceeding shall be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, and same, if not already in their
possession, shall be, within 10 days of the commencement of such proceeding,
delivered to them (i) upon any such commencement of a bankruptcy proceeding upon
their written request therefore, unless the Party subject to such proceeding (or
a trustee on behalf of the subject Party) elects to continue to perform all of
their obligations under this Agreement or (ii) if not delivered under (i) above,
upon the rejection of this Agreement by or on behalf of the Party subject to
such proceeding upon written request therefore by the non-subject Party.

(ii) In the event that this Agreement is deemed to be an “executory contract”
for purposes of Section 365 of the Bankruptcy Code, Section 365(n) thereof shall
be implicated by any rejection or proposed rejection of this Agreement by either
Party (the “Licensor”) in any bankruptcy proceeding, and the other Party (the

 

   35.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

“Licensee”) shall have the right to retain and fully exercise all of its rights
hereunder regardless of any such proceeding. All of the rights granted to
Licensee under this Agreement shall be deemed to exist immediately before the
occurrence of any bankruptcy case in which Licensor is a debtor. Licensee shall
retain and may fully exercise all of its rights and elections under the
Bankruptcy Code or equivalent legislation in any other jurisdiction. Without
limiting the foregoing, Licensor acknowledges that the rights and licenses
granted to Licensee pursuant to this Agreement shall not be affected by the
rejection of this Agreement in bankruptcy, and shall continue subject to the
term and conditions of this Agreement. In the event that this Agreement is
rejected or deemed rejected in a bankruptcy proceeding (a “Rejection”), the
Licensor shall provide written notice thereof to Licensee in accordance with
Section 11.5. In the event that Licensee makes no election under Section 365(n)
of the Bankruptcy Code within sixty (60) days following written notice of such
Rejection to either treat the contract as terminated, or to retain its rights,
unless otherwise ordered by the court in any bankruptcy proceeding, (i) Licensee
shall be deemed to have made a formal election to retain its rights under
Section 365(n)(1)(B), to demand that the trustee in such bankruptcy provide
Licensee any intellectual property held by such trustee that is subject to the
contract (including any embodiment of such intellectual property), and to not
interfere with the rights of Licensee as provided in such contract, under
Section 365(n)(3)(A) of the Bankruptcy Code; and (ii) to the extent any rights
of Licensee under this Agreement are determined by a bankruptcy court not to be
“intellectual property rights” for purposes of Section 365(n) of the Bankruptcy
Code, all of such rights shall remain vested in and fully retained by Licensee
after any such Rejection. Licensee shall under no circumstances be required to
terminate this Agreement after Rejection in order to enjoy or acquire any of its
rights under this Agreement.

9.7 Disposition of Confidential Information. In the event of termination (in
whole or part) or expiration of this Agreement, the Parties shall return or
destroy all Confidential Information of the other Party (or such Confidential
Information of the other Party relating to the […***…] in the case of
termination of this Agreement as to a […***…] under Section 9.5(b)) within 30
days after such termination or expiration, provided, however, that each Party
may retain one copy of such Confidential Information for record keeping purposes
subject to a continuing obligation of confidentiality under Article 7.

9.8 Effect of Termination or Expiration.

(a) General. Upon termination of this Agreement in its entirety or expiration of
this Agreement, all rights and obligations of the Parties under this Agreement
shall terminate except as provided in this Section 9.8. Upon termination of this
Agreement as to a […***…], all rights and obligations of the Parties under this
Agreement shall terminate as to the […***…] except as provided in this
Section 9.8, all Enzymes in the […***…] shall not be considered Candidate
Enzymes or Animal Feed Enzymes and Novus shall have no further rights hereunder
with respect to such Enzymes, and this Agreement shall remain in effect in
accordance with its terms with respect to all categories of Enzymes other than
the […***…]. Termination (in whole or part) or expiration of this Agreement
shall not relieve the Parties of any obligation accruing prior to such
termination or expiration. The provisions of Articles 1, 6, 8, 10 and 11
(excluding Section 11.1) and Sections 4.7, 5.1, 5.2, 7.5, 9.7 and 9.8 shall
survive the expiration or termination (in whole or

 

   36.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

part) of this Agreement. Termination of this Agreement (in whole or part) shall
not limit any other rights and remedies of the Parties.

(b) Rights Upon Termination of Agreement by Novus under Section 9.5(a). If Novus
terminates this Agreement pursuant to Section 9.5(a), then, effective upon such
termination:

 

  (i) […***…]

 

  (ii) […***…]

 

  (iii) […***…]

 

  (iv) […***…].

(c) Rights Upon Termination of Agreement as to […***…]. If this Agreement is
terminated as to […***…] pursuant to Section 9.5(b), then, effective upon such
termination:

 

  (i) […***…]

 

   37.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

  (ii) […***…]

 

  (iii) […***…]

 

  (iv) […***…].

(d) Rights Upon Termination of Agreement by Verenium. In addition, if Verenium
terminates this Agreement pursuant to Section 9.3, 9.4, 9.6(a) or 11.2, then,
effective upon such termination:

 

  (i) […***…]

 

  (ii) […***…].

ARTICLE 10

DISPUTE RESOLUTION

10.1 Disputes. The Parties recognize that disputes as to certain matters arising
under or relating to this Agreement or either Party’s rights and/or obligations
hereunder may arise from

 

   38.          ***Confidential Treatment Requested



--------------------------------------------------------------------------------

time to time. It is the objective of the Parties to establish procedures to
facilitate the resolution of such disputes in an expedient manner by mutual
cooperation and without resort to litigation. To accomplish this objective, the
Parties agree to follow the procedures set forth in Section 10.2 if and when
such a dispute arises between the Parties.

10.2 Procedures. The Parties shall attempt in good faith to resolve any dispute
arising out of or relating to this Agreement promptly by negotiation between
executives who have the authority to settle the controversy. Either Party may
give the other Party written notice of a dispute not resolved in the normal
course of business. If the matter has not been resolved by such executives
within 60 days of a disputing Party’s notice, the Parties agree to submit the
matter to mediation unless mediation is waived upon written consent of the
Parties. If the matter is submitted to mediation but is not resolved through
negotiation or mediation, or if the Parties waive mediation, either Party may
initiate binding arbitration as provided in Section 10.3.

10.3 Arbitration. Arbitration of disputes or claims (each, a “Claim”) between
the parties under this Section 10.3 shall be administered by JAMS in accordance
with its Comprehensive Arbitration Rules and Procedures. The arbitration shall
be held in San Francisco, California. The arbitration shall be conducted by one
arbitrator who is knowledgeable in the subject matter at issue in the dispute.
The arbitrator will be selected by written agreement of the Parties. The
arbitrator shall, within 15 days after the conclusion of the arbitration
hearing, issue a written award and statement of decision describing the
essential findings and conclusions on which the award is based, including the
calculation of any damages awarded. The arbitrator shall be authorized to award
compensatory damages, but shall NOT be authorized (a) to award non-economic
damages, such as for emotional distress, pain and suffering or loss of
consortium, (b) to award punitive or multiple damages, or (c) to reform, modify
or materially change this Agreement or any other agreements contemplated
hereunder; provided, however, that the damage limitations described in
subsections (a) and (b) of this sentence will not apply if such damages are
statutorily imposed. The arbitrator also shall be authorized to grant any
temporary, preliminary or permanent equitable remedy or relief the arbitrator
deems just and equitable and within the scope of this Agreement, including,
without limitation, an injunction or order for specific performance. The
decision of the arbitrator shall be final and binding upon the Parties. The
award of the arbitrator shall be the sole and exclusive remedy of the Parties.
Judgment on the award rendered by the arbitrator may be entered in any court
having competent jurisdiction thereof. This Section 10.3 shall not apply to any
dispute, controversy or claim that concerns (i) the validity or infringement of
a patent, trademark or copyright; or (ii) any antitrust, antimonopoly or
competition law or regulation, whether or not statutory. Notwithstanding the
foregoing, claims for injunctive relief shall not be subject to the requirements
of arbitration.

10.4 Costs and Awards. Each Party shall bear its own attorneys’ fees, costs, and
disbursements arising out of the arbitration, and shall pay an equal share of
the fees and costs of the arbitrator; provided, however, that the arbitrator
shall be authorized to determine whether a Party is the prevailing Party, and if
so, to award to that prevailing Party reimbursement for its reasonable
attorneys’ fees, costs and disbursements (including, for example, expert witness
fees and expenses, photocopy charges, and travel expenses), and/or the fees and
costs of the arbitrator.

 

39



--------------------------------------------------------------------------------

10.5 Waiver and Acknowledgement. By agreeing to this binding arbitration
provision, the Parties understand that they are waiving certain rights and
protections which may otherwise be available if a Claim between the Parties were
determined by litigation in court, including, without limitation, the right to
seek or obtain certain types of damages precluded by this provision, the right
to a jury trial, certain rights of appeal, and a right to invoke formal rules of
procedure and evidence.

ARTICLE 11

MISCELLANEOUS

11.1 Standstill Agreement. During the Term (the “Standstill Period”), neither
Novus nor any of Novus’s Representatives (as defined below) will, in any manner,
directly or indirectly:

(a) make, effect, initiate, directly participate in or cause (i) any acquisition
of beneficial ownership of any securities of Verenium or any securities of any
subsidiary or other Affiliate of Verenium, if, after such acquisition, Novus
would beneficially own more than 5% of the outstanding common stock of Verenium,
(ii) any acquisition of any assets of Verenium or any assets of any subsidiary
or other Affiliate of Verenium, (iii) any tender offer, exchange offer, merger,
business combination, recapitalization, restructuring, liquidation, dissolution
or extraordinary transaction involving Verenium or any subsidiary or other
Affiliate of Verenium, or involving any securities or assets of Verenium or any
securities or assets of any subsidiary or other affiliate of Verenium, or
(iv) any “solicitation” of “proxies” (as those terms are used in the proxy rules
of the Securities and Exchange Commission) or consents with respect to any
securities of Verenium provided that nothing in this Section 11.1 shall preclude
any activities of Novus or its Representatives with respect to the grant by
Verenium or any Affiliate of Verenium of any license, or the supply by Verenium
or any subsidiary or other Affiliate of Verenium of any products, in each case
to Novus or any of its Affiliates as contemplated by this Agreement;

(b) form, join or participate in a group (within the meaning of Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended) with respect to the
beneficial ownership of any securities of Verenium;

(c) act, alone or in concert with others, to seek to control the management,
board of directors or policies of Verenium;

(d) take any action that might require Verenium to make a public announcement
regarding any of the types of matters set forth in Section 11.1(a);

(e) agree or offer to take, or encourage or propose (publicly or otherwise) the
taking of, any action referred to in Section 11.1(a), (b), (c) or (d);

(f) assist, induce or encourage any Third Party to take any action of the type
referred to in Section 11.1(a), (b), (c), (d) or (e);

(g) enter into any discussions, negotiations, arrangement or agreement with any
Third Party relating to any of the foregoing; or

 

40



--------------------------------------------------------------------------------

(h) request or propose that Verenium or any of Verenium’s Representatives amend,
waive or consider the amendment or waiver of any provision set forth in this
Section 11.1.

For purposes of this Agreement, a Verenium’s “Representatives” will be deemed to
include each person or entity that is or becomes (i) an Affiliate of Verenium,
or (ii) an officer, director, employee, partner, attorney, advisor, accountant,
agent or representative of Verenium or of any of Verenium’s Affiliates,
providing such person is acting on behalf of such Verenium. For purposes of this
Agreement, Novus’s “Representatives” will be deemed to include each person or
entity that is or becomes (i) a Subsidiary of Novus, or (ii) an officer,
director, employee, partner, attorney, advisor, accountant, agent or
representative of Novus or of any of Novus’s Affiliates, providing such person
is acting on behalf of Novus.

The expiration of the Standstill Period will not terminate or otherwise affect
any of the other provisions of this Agreement.

11.2 Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement (other
than non-payment) when such failure or delay is caused by or results from causes
beyond the reasonable control of the affected Party, including, without
limitation, fire, floods, earthquakes, natural disasters, embargoes, war, acts
of war (whether war be declared or not), insurrections, riots, civil commotions,
strikes, lockouts or other labor disturbances, acts of God or acts, omissions or
delays in acting by any governmental authority. The affected Party shall notify
the other Party of such force majeure event as soon as reasonably practical, and
shall promptly undertake all commercially reasonable efforts to resolve such
force majeure event. Should the event of force majeure suffered by a Party
extend beyond a 120-day period, the other Party may then terminate this
Agreement by written notice to the non-performing Party, with the consequences
of such termination as set forth in Sections 9.7 and 9.8.

11.3 Third Parties. Nothing in this Agreement, express or implied, is intended
to confer upon any party, other than the Parties hereto and their respective
successors and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as otherwise provided
in this Agreement with respect to Indemnitees under Article 8.

11.4 Assignment. This Agreement may not be assigned or otherwise transferred,
nor may any right or obligations hereunder be assigned or transferred, by either
Party to any Third Party without the prior written consent of the other Party;
except that either Party may assign or otherwise transfer this Agreement without
the consent of the other Party (a) to an entity that acquires all or
substantially all of the business or assets of the assigning Party relating to
the subject matter of this Agreement, whether by merger, acquisition or
otherwise, provided that intellectual property rights that are owned or held by
the acquiring entity (if other than one of the Parties to this Agreement) shall
not be included in the technology subject to this Agreement, or (b) to an
Affiliate, provided that the assigning Party shall remain liable and responsible
to the non-assigning Party for the performance and observance of all such duties
and obligations by such Affiliate. Upon assignment, the rights and obligations
under this Agreement shall be binding upon and inure to the benefit of said
purchaser or successor in interest. Any assignment of this Agreement in
contravention of this Section 11.4 shall be null and void.

 

41



--------------------------------------------------------------------------------

11.5 Notices. All notices, requests, demands and other communications required
or permitted to be given pursuant to this Agreement shall be in writing and
shall be deemed to have been duly given upon the date of receipt if delivered by
hand, overnight courier or confirmed facsimile or electronic mail (email)
transmission to the following addresses or facsimile numbers:

 

If to Novus:

   If to Verenium: Novus International, Inc.    Verenium Corporation

20 Research Park Drive

St. Charles, Missouri 63304

  

4955 Directors Place

San Diego, California 92121

Attention: General Counsel    Attention: Chief Executive Officer Tel:
(314) 576-8419    Fax: (314) 576-4250    Fax: (858) 431-7272 E-mail:
Alice.Sterkel@novusint.com    E-mail: james.levine@verenium.com with a copy to:
   with a copy to:

Polsinelli Shughart PC

161 N. Clark Ave., Suite 4200

Chicago, IL 60601

   Attention: Teddy C. Scott    Verenium Corporation Tel: (312) 819-1900    4955
Directors Place Fax: (312) 873-2913    San Diego, California 92121 E-mail:
tscott@polsinelli.com    Attention: General Counsel    Tel: (858) 431-8500   
Fax: (858) 876-9496    E-mail: alex.fitzpatrick@verenium.com

Either Party may change its designated address, facsimile number, or e-mail
address by notice to the other Party in the manner provided in this
Section 11.5.

11.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to its
conflicts of law principles with the exception of sections 5-1401 and 5-1402 of
New York General Obligations Law (without limiting the Parties’ rights and
obligations under Article 10). The United Nations Conventions on Contracts for
the International Sale of Goods shall not be applicable to this Agreement.

11.7 Amendment and Waiver. This Agreement may be amended, supplemented, or
otherwise modified only by means of a written instrument signed by both Parties.
Any waiver of any rights or failure to act in a specific instance shall relate
only to such instance and shall not be construed as an agreement to waive any
rights or fail to act in any other instance, whether or not similar.

 

42



--------------------------------------------------------------------------------

11.8 Severability. In the event that any provision of this Agreement shall, for
any reason, be held to be invalid or unenforceable in any respect, such
invalidity or unenforceability shall not affect any other provision hereof, and
the Parties shall negotiate in good faith to modify the Agreement to preserve
(to the extent possible) their original intent.

11.9 Relationship of Parties. It is expressly agreed that Verenium and Novus
shall be independent contractors and that nothing in this Agreement is intended
or shall be deemed to constitute a partnership, agency, distributorship,
employer-employee or joint venture relationship between the Parties. No Party
shall incur any debts or make any commitments for the other, except to the
extent, if at all, specifically provided herein.

11.10 Entire Agreement. This Agreement and the attachments and exhibits hereto
and any letter delivering information referenced herein constitute the entire
agreement between the Parties with respect to the subject matter hereof and
supersede all prior and contemporaneous agreements, representations, and
understandings of the Parties with respect to the subject matter hereof,
including the NDA. No Party hereto shall be liable or bound to the other in any
manner by any warranties, representations or covenants with respect to the
subject matter hereof except as specifically set forth herein.

11.11 Headings. The captions contained in this Agreement are not a part of this
Agreement, but are merely guides or labels to assist in locating and reading the
several Articles hereof.

11.12 Counterparts. This Agreement may be executed via facsimile and in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, and shall become
effective when there exist copies hereof which, when taken together, bear the
authorized signatures of each of the Parties hereto. Only one such counterpart
signed by the Party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.

11.13 Exports. The Parties acknowledge that the export of technical data,
materials, or Animal Feed Enzymes or Products is subject to the exporting Party
receiving any necessary export licenses and that the Parties cannot be
responsible for any delays attributable to export controls which are beyond the
reasonable control of either Party. Verenium and Novus agree not to export or
re-export, directly or indirectly, any information, technical data, the direct
product of such data, samples, Animal Feed Enzymes, Products or equipment
received or generated under this Agreement in violation of any applicable export
control laws or governmental regulations.

11.14 Language. The Parties hereto confirm their agreement that this Agreement,
as well as any amendment hereto and all other documents related hereto,
including legal notices, have been and shall be in the English language only.

11.15 Limitation of Liability for Indirect Damages. EXCEPT FOR AMOUNTS PAYABLE
UNDER ARTICLE 4 OR FOR LIABILITY FOR BREACH OF CONFIDENTIALITY, IN NO EVENT WILL
EITHER PARTY, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR AFFILIATES BE LIABLE
TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY,

 

43



--------------------------------------------------------------------------------

CONSEQUENTIAL, PUNITIVE OR MULTIPLE DAMAGES, OR FOR LOST PROFITS, LOST DATA OR
LOSS OF USE DAMAGES, WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY,
NEGLIGENCE, STRICT LIABILITY OR OTHER TORT, OR OTHERWISE, ARISING OUT OF THIS
AGREEMENT. NOTHING IN THIS SECTION IS INTENDED TO LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS UNDER ARTICLE 8.

(signature page follows)

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this COLLABORATION AGREEMENT as of
the Effective Date set forth above.

 

VERENIUM CORPORATION:     NOVUS INTERNATIONAL, INC. By:  

/s/ James E. Levine

    By:  

/s/ Giovanni Gasperoni

Name:  

James E. Levine

    Name:  

Giovanni Gasperoni

Title:  

President and Chief Executive Officer

    Title:  

Chief Administrative and Strategy Officer

SIGNATURE PAGE TO COLLABORATION AGREEMENT